Exhibit 10.55

AGREEMENT FOR SALE AND PURCHASE

By and Between

THE ST. JOE COMPANY

as Seller

and

MATTAMY (JACKSONVILLE) PARTNERSHIP d/b/a MATTAMY HOMES

as Purchaser

RIVERTOWN

Dated: December 30, 2013



--------------------------------------------------------------------------------

AGREEMENT FOR SALE AND PURCHASE

THIS AGREEMENT FOR SALE AND PURCHASE (this “Agreement”) is made and entered into
as of this 30 day of December, 2013 (the “Effective Date”), by and between THE
ST. JOE COMPANY, a Florida corporation authorized to do business in Florida
(“Seller”), and MATTAMY (JACKSONVILLE) PARTNERSHIP d/b/a MATTAMY HOMES, a
Florida general partnership (“Purchaser”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises herein set
forth the parties hereto, intending to be legally bound, hereby agree as
follows:

I. PURCHASE AND SALE; ASSETS SUBJECT TO THIS AGREEMENT

Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from
Seller, upon the Closing Date and subject to the terms and conditions
hereinafter set forth, all of the following (which shall collectively be
referred to as the “Property”):

A. Real Property. All of the real property described in Exhibit “A” attached
hereto and made a part hereof by this reference, which consists of both
developed lots and undeveloped land, certain common property, common areas and
other common ownership located in the community commonly known as “RiverTown”
(“RiverTown”) in St. Johns County, Florida (collectively, the “Real Property”),
which Real Property shall specifically not include any Sold Lots (defined in
Paragraph XII(E) below) or any Impact Fee Credits (defined in Paragraph XVI
below).

B. Development Rights. The Seller will assign all of its rights and
responsibilities under the following (collectively, the “Development Rights”):
(i) as set forth in that certain RiverTown Development of Regional Impact
Development Order, adopted by St. Johns County as Resolution No. 2004-45, as
amended by Resolution No. 2010-286 (collectively, the “Development Order”), and
(ii) as set forth in the RiverTown Planned Unit Development zoning ordinance,
which is St. Johns County Ordinance No. 2005-100, as amended by Ordinance
No. 2010-49 (collectively, the “PUD”), all as more fully set forth in Paragraph
XIV of this Agreement.

C. Founders’s Rights. All of Seller’s right, title and interest with respect to
the Real Property as Declarant, Developer, Owner, Member or otherwise, under and
pursuant to any covenants, conditions, restrictions, agreements and other
related documents benefiting the Real Property, including without limitation
articles of association relating to the Rivertown Community Association, Inc.
and any other homeowner or property owner association formed with respect to any
of the Real Property, (collectively, the “Association”), together with all
rights, title, interest and duties under the declarations, as supplemented and
amended from time to time, listed on Exhibit “B” attached hereto and made a part
hereof (collectively, the “Declarations”), including but not limited to the
right to appoint directors of associations thereunder (all the foregoing,
collectively, the “Founder Rights”).

D. Developer’s Rights. All of Seller’s right, title and interest with respect to
the Real Property as Developer, Permittee, Applicant, Owner or otherwise in and
to all of the permits, licenses, local government development orders,
authorizations, approvals, zoning rights, environmental permits and approvals,
vested rights, subdivision rights, water, sewer and other utility rights, and
other rights relating to or necessary or convenient for the development of the
Real Property, including but not limited to all such matters described in
Exhibit “C” attached hereto and by this reference made a part hereof
(collectively, the “Permits”) (collectively, all of the rights and interests
described in this Paragraph I.(D) to be conveyed to Purchaser are referred to
herein as the “Developer’s Rights”, which Developer’s Rights shall not include
any Impact Fee Credits, as defined in Paragraph XVI below, which Impact Fee
Credits shall remain the property of Seller).



--------------------------------------------------------------------------------

E. Tangible and Intangible Personal Property. All of the following tangible and
intangible personal property, if any, but only to the extent owned or controlled
by Seller (including but not limited to property held in the name of the
Association, which is controlled by Seller) and in its possession and used at or
in connection with the Property, and only to the extent transferable, but
specifically excluding any personal property which Seller uses in connection
with the general operation of its business or in connection with development
projects other than RiverTown (collectively, the “Personal Property”):

1. All contracts, contract rights, project management agreements, consulting
agreements, employment agreements, advertising agreements, development
contracting agreements, brokerage agreements, service agreements, utility
agreements, and agreements of any other kind and nature, in which Seller has any
present or future right or interest on the Closing Date, a listing of which is
included in Exhibit “D-1” attached hereto and by this reference made a part
hereof (collectively, the “Contracts”). Purchaser shall inspect the Contracts
during the Inspection Period, and prior to the expiration of the Inspection
Period, identify and give notice to Seller which Contracts Purchaser desires
Seller terminate prior to the Closing. If Purchaser fails to provide Seller with
the required notice of which Contracts it desires to terminate prior to the
expiration of the Inspection Period, Purchaser shall assume all of the
Contracts. For any Contracts that are terminable and that are not to be assumed
by Purchaser pursuant to this Subparagraph I(E)(1)(“Terminable Contracts”),
Seller shall either (i) terminate such Terminable Contracts at Closing, or
(ii) give notice of termination at Closing for those Terminable Contracts which
require notice of termination, in which case termination will occur as provided
in said Contracts, and any sums due under such Terminable Contracts shall be
prorated per Paragraph VII herein. Purchaser shall assume all Contracts which
are not Terminable Contracts from and after the Closing Date. With respect to
any of the Contracts (whether Terminable Contracts or otherwise), Seller shall
remain liable for any obligations that arise or result from any transactions
then completed thereunder or that arise or result from any failure of Seller to
perform thereunder prior to the Closing Date.

2. All contracts, contract rights, project management agreements, consulting
agreements, employment agreements, advertising agreements, development
contracting agreements, brokerage agreements, service agreements, utility
agreements, and agreements of any other kind and nature, in which any
Association, has any present or future right or interest on the Closing Date, a
listing of which is included in Exhibit “D-2” attached hereto and by this
reference made a part hereof (collectively, the “Association Contracts”).
Purchaser shall inspect the Association Contracts during the Inspection Period,
and prior to the expiration of the Inspection Period, identify and give notice
to Seller which Association Contracts Purchaser desires Seller to cause the
Association to terminate prior to the Closing. If Purchaser fails to provide
Seller with the required notice of which Association Contracts it desires to
terminate prior to the expiration of the Inspection Period, then Seller shall
not be obligated to cause the Association to terminate such Association
Contracts. For any Association Contracts that are terminable and that are to be
terminated in accordance with this Subparagraph I(E)2 (“Terminable Association
Contracts”), Seller shall either (i) cause the Association to terminate such
Terminable Association Contracts at Closing, or (ii) cause the Association to
give notice of termination at Closing for those Terminable Association Contracts
which require notice of termination, in which case termination will occur as
provided in said Terminable Association Contracts. All Association Contracts
which are not Terminable Association Contracts shall remain in full force and
effect as of Closing. With respect to the Association Contracts, Seller shall
remain liable for any obligations that arise or result from any transactions
then completed thereunder or that arise or result from any failure of Seller to
perform thereunder prior to the Closing Date, which shall include any failure of
Seller to provide the required deficit funding for the Association to perform
thereunder.

 

2



--------------------------------------------------------------------------------

3. All of Seller’s right, title and interest in the RiverTown service marks
listed on Exhibit “E”, but excluding any trademarks or service marks which
contain the names “JOE”, “St. Joe”, “Arvida”, or the “Taking Flight” design of
Seller.

4. All contracts for the sale of lots which are included within the Property,
none of which are for the construction of homes by Seller, which are (a) all of
such lot sales contracts that are listed in Exhibit “F” attached hereto and by
this reference made a part hereof, and (b) any such lot sales contracts that are
entered into by Seller after the Effective Date hereof with the written
permission of Purchaser pursuant to Subparagraph XII(C) hereof (each, an
“Interim Contract”), and collectively, all such lot sales contracts, whether
listed in Exhibit “F” hereto or any Interim Contracts, are referred to herein as
the “Sales Contracts”), together with all deposits thereon. The Seller shall
assign and transfer all of the Sales Contracts to Purchaser, together with all
deposits thereon, and Purchaser shall assume and agree to perform all of the
Sales Contracts; provided, however, that with respect to the Sales Contracts,
the transfer and assignment thereof from Seller to Purchaser will provide that
Seller shall remain liable for any obligations that arise or result from any
transactions completed prior to the Closing Date or that arise or result from
any failure of Seller to perform thereunder prior to the Closing Date. If the
Seller is holding deposits in the form of letters of credit or in any form other
than cash, then Seller will cooperate with the purchasers under such Sales
Contracts to have deposits in form other than cash reissued properly to
Purchaser, in form acceptable to the Purchaser, at the Closing.

5. All of Sellers’ right, title and interest in that certain Bulk Services
Agreement between AT&T (f/k/a BellSouth Telecommunications, Inc.) and RiverTown
Community Association, Inc. dated May 21, 2007, that certain Installation and
Services Agreement between AT&T (f/k/a BellSouth Telecommunications, Inc.) and
The St. Joe Company dated May 16, 2007, and that certain Developer Agreement
between Peoples Gas System and The St. Joe Company dated August 25th, 2006
arising from and after Closing Date (collectively, the “Bulk Services
Agreements”). It is the intent of the parties that the Seller shall have the
right to receive payments due under the Bulk Services Agreements with respect to
completed homes that have been sold to non-developer third parties, and that the
Purchaser shall have the right to receive all payments due under the Bulk
Services Agreements with respect to all other residential units within
RiverTown. The parties shall agree on a form of assignment of the Bulk Services
Agreements prior to the end of the Inspection Period. Purchaser shall cooperate
with Seller to assure that any sums due Seller which have accrued and been
earned prior to Closing are paid to Seller.

6. All books and records (whether in written form or another storage media),
supplier lists, accounts, approvals, plans, warranties, guaranties, office
supplies, forms, plats, surveys, engineering plans, land plans, utility plans,
drainage plans, soil reports, landscape plans, as-built plans and surveys,
drawings, environmental reports, vehicular and pedestrian access plans, wetlands
determinations, contract forms and marketing materials, used in the ownership or
operation of the Property, but only to the extent such items are assignable
(collectively, all of the assets referred to in this Subparagraph 1.(D)(5) may
be referred to herein as the “Remaining Assets”, and all such Remaining Assets
shall be fully determined during the Inspection Period as agreed upon by the
parties and added to Exhibit “G” attached hereto and made a part hereof;
provided, however, that with respect to the Remaining Assets, the transfer and
assignment thereof from Seller to Purchaser will provide that Seller shall
remain liable for any obligations that arise or result from any transactions
arising prior to the Closing Date or that arise or result from any failure of
Seller to perform thereunder prior to the Closing Date and that Purchaser shall
be liable for any obligations that arise or result from any transactions arising
after this Closing Date. Seller shall also be permitted to retain copies of any
such records or other material delivered to Purchaser, subject to the
confidentiality provisions hereof.

 

3



--------------------------------------------------------------------------------

7. All tenements, hereditaments, easements, privileges, licenses, reversions,
remainders, and other rights and appurtenances belonging or in any manner
appertaining to the Real Property, including without limitation, all riparian
and littoral rights in and to alleys or rights-of-way adjacent to the Real
Property; all above ground and below ground improvements situated on the Real
Property; and existing and future mineral rights, timber, citrus and other crops
and vegetation.

II. INSPECTION PERIOD

A. Real Property Inspection. Purchaser shall have until 6:00 p.m. E.S.T. on
February 28, 2014 (the “Inspection Period”) to examine the Property and conduct
whatever reviews, studies, analyses, inspections, tests or investigations,
including any environmental assessments, Purchaser deems appropriate; provided,
however, that if any Phase I Environmental Report recommends invasive or other
Phase II testing (any such testing is referred to herein as a “Phase II”) of any
part of the Property, then Purchaser shall not undertake any Phase II testing
unless and until Seller has been provided with a copy of the Phase I report that
recommends the Phase II testing and the Seller and Purchaser agree, in good
faith and without delay on the procedure and scope of work for said Phase II;
provided, however, that Purchaser and Seller shall mutually agree to any
extension of the Inspection Period if necessary to accommodate Purchaser’s
completion of any required Phase II testing. Seller shall permit
representatives, agents, employees, lenders, contractors, appraisers, architects
and engineers designated by Purchaser access to, and entry upon, the Property at
reasonable times and in a reasonable manner to examine, inspect, measure, and
test the Property for the purposes set forth in this paragraph. If the Purchaser
determines before expiration of the Inspection Period, in Purchaser’s sole and
absolute discretion, that it wishes to proceed with the transactions
contemplated by this Agreement, Purchaser shall provide written notice to Seller
and the Escrow Agent of such election prior to the expiration of the Inspection
Period, and thereafter the parties shall proceed to Closing subject to
satisfaction of all other contingencies and conditions set forth in this
Agreement. If Purchaser does not so notify Seller and Escrow Agent of its
election to proceed prior to the expiration of the Inspection Period, Purchaser
shall be deemed to have elected to terminate this Agreement and shall be
entitled to receive a full refund of the Deposit then paid, together with all
interest accrued thereon. After termination of the Contract pursuant to this
Paragraph, the Purchaser shall within five (5) business days thereafter provide
to Seller copies of all studies, surveys, reports and other materials prepared
by or for Purchaser in connection with Purchaser’s inspection of the Property,
expressly excluding any proprietary sales information or data, marketing plans
or data, business plans, software, engineering plans, architectural plans,
financial analysis, formulas, advertising, copyrighted or patented materials or
other proprietary information prepared by or for Purchaser and thereafter this
Agreement shall automatically terminate and be of no further force or effect
except for the provisions hereof which specifically survive the termination of
this Agreement. Purchaser may also elect to terminate this Agreement at any time
prior to the expiration of the Inspection Period for any reason whatsoever in
Purchaser’s sole and absolute discretion, by written notice to Seller and Escrow
Agent, and upon any such notice Purchaser shall receive a full refund of the
Deposit then paid, together with all interest accrued thereon, and thereafter
this Agreement shall terminate and be of no further force or effect except for
the provisions hereof which specifically survive the termination of this
Agreement. Prior to Purchaser or its agents entering the Property, Purchaser
shall provide to Seller evidence reasonably satisfactory to Seller: (i) of the
existence of Purchaser’s public liability insurance in an amount not less than
$1,000,000 with Allianz Global Risks U.S. Insurance Company; and (ii) that
Seller has been named as an additional insured of such insurance. Purchaser
shall assume all risks involved in entry onto the Property. Purchaser shall
indemnify and hold Seller harmless from all claims, liability, damages, costs or
expenses for injury to persons or property sustained by any

 

4



--------------------------------------------------------------------------------

person arising from claims for personal injury or property damage incurred by
Seller as a result of Purchaser’s and any and all of Purchaser’s agents’
exercise of its rights to inspect, survey or otherwise test the Property. The
indemnity and defense obligations of this section do not apply to (a) any loss,
liability cost or expense to the extent arising from or relating to the acts or
omissions of Seller, or its agents or consultants, (b) any diminution in value
in the Property arising from or relating to matters discovered by Purchaser
during its investigation of the Property, (c) any latent defects in the Property
discovered by Purchaser, or (d) the release or spread of any Hazardous Materials
which are discovered (but not deposited) on or under the Property by Purchaser.
Purchaser shall repair any damage to the Property caused by Purchaser’s
inspections, surveys or tests to substantially the same condition as prior to
entry onto the Property. If Purchaser elects or is deemed to have elected to
cancel this Agreement within the Inspection Period, Purchaser shall return all
material provided or made available by Seller as part of Purchaser’s inspection,
and Purchaser shall also deliver to Seller all non-proprietary and
non-confidential materials it acquires during the course of its investigation.
Purchaser acknowledges and agrees that Purchaser’s decision to proceed with this
transaction after the end of the Inspection Period shall be based solely on its
independent review and evaluation of the Property and the representations made
by Seller herein. Seller agrees that it will make a good faith effort to comply
with Purchaser’s reasonable requests for information about the Property that is
in Seller’s possession or control.

B. Contact with Agencies: If Purchaser conducts any meetings or telephone
conferences with representatives of St. Johns County, the St. Johns County
School District, the St. Johns River Water Management District, the Northeast
Florida Regional Council or any other local, regional, state or federal agency
collectively (“Governmental Agencies”) regarding the Property during the
Inspection Period, Purchaser shall provide Seller with at least two (2) business
days prior written notice of such meetings or teleconferences and Seller shall
be permitted to have a representative attend such meetings or teleconferences.
Notwithstanding the foregoing, Purchaser, its attorneys, engineers and
consultants may communicate with staff members of governmental agencies via
telephone, letter or e-mail without prior notice to Seller, for any such
communications related to the confirmation, status, existence or transferability
on any rights, entitlements, approvals or capacities, or other information
available to the public upon request which is related to the Property, provided
that such telephonic, written and electronic communications do not effectuate
any changes to such rights, entitlements, approvals or capacities and provided
that Purchaser provide Seller with copies of any written and electronic
communications with Governmental Agencies.

III. PURCHASE PRICE

The purchase price to be paid by Purchaser to Seller for the Property (the
“Purchase Price”), shall be FORTY THREE MILLION SIX HUNDRED THOUSAND AND NO/100
DOLLARS ($43,600,000.00), but subject to adjustments and prorations provided for
herein. Purchaser shall be required to purchase certain impact fee credits
related to the Real Property from Seller as set forth in Paragraph XVI hereof,
in addition to the Purchase Price. Payment for the Impact Fee Credits shall be
paid for in the manner described in Paragraph XVI of this Agreement.

IV. DEPOSIT

A. Within five (5) business days after the Effective Date hereof, Purchaser
shall deposit with the Orlando, Florida office of Shutts & Bowen, LLP (“Escrow
Agent”), the sum of One Hundred Thousand and No/100 Dollars ($100,000.00) (the
“Initial Deposit”), to be held in escrow to secure the performance by Purchaser
of its obligations under this Agreement. In the event that the Purchaser has
elected to proceed under this Agreement at or prior to the end of the Inspection
Period, then no later than the earlier of three (3) business days after the
conclusion of the Inspection Period or Purchaser’s election

 

5



--------------------------------------------------------------------------------

to proceed to Closing, Purchaser shall pay to Escrow Agent the additional
deposit of One Million Nine Hundred Thousand and No/100 Dollars ($1,900,000.00)
(the “Additional Deposit”), such that Purchaser shall have thereupon deposited
with Escrow Agent the total deposit of Two Million and No/100 Dollars
($2,000,000.00) (the “Deposit”). All such deposit installments made to Escrow
Agent hereunder, in whatever form, are collectively referred to herein as the
“Deposit”. The Deposit shall be held by the Escrow Agent pursuant to a mutually
acceptable escrow agreement among Purchaser, Seller and Escrow Agent, which
shall, among other things, provide that all cash installments of the Deposit
shall, upon clearance, be deposited by Escrow Agent in an interest bearing
account acceptable to the Purchaser. Purchaser may, at its election, make the
Additional Deposit in the form of letters of credit, provided that the issuer,
the terms and the form of such letter of credit are reasonably acceptable to
Seller. If Purchaser discharges any of its obligation to make the Deposit by
delivering one or more letters of credit (any such letter of credit is an “LC”)
as part of the Deposit, the LC shall meet all of the following requirements:
(i) the LC shall be a clean irrevocable LC with a term at least one month beyond
the end of the Closing Date; and (ii) the LC shall be issued by a national
banking institution acceptable to Seller; and (iii) the Seller shall be named
the beneficiary of the LC; and (iv) any documents required to draw on the LC
must be presentable at a location within the State of Florida; and (v) the only
documents that may be required to make a draw on the LC shall be a copy of the
LC and a statement by Seller that the Seller is then entitled to draw the full
amount of the LC. Any LC may be held by the Escrow Agent, but the Escrow Agent
hereby agrees to deliver the original LC to Seller within twenty-four (24) hours
of receiving from Seller a written notice demanding the immediate delivery of
the LC to Seller; the Escrow Agent, by its joinder hereto, agrees to immediately
deliver the original LC to Seller upon Seller’s demand, either by hand delivery
or by depositing the original LC with an overnight delivery service under terms
where the overnight delivery service agrees to deliver the LC package to Seller
no later than noon EST the day immediately following the deposit of the LC by
Escrow Agent with such overnight delivery service. The Deposit shall be credited
to Purchaser against the Purchase Price due at the Closing. All interest earned
on the Deposit shall be for the benefit of Purchaser, and at Purchaser’s option,
shall be paid to Purchaser at the Closing or upon the earlier termination of
this Agreement, or applied as a credit against the Purchase Price at the
Closing, unless Purchaser defaults under this Agreement and then in such event
the interest shall be payable to Seller. Purchaser shall promptly deliver a W-9
to the Escrow Agent and Seller and Purchaser agree to execute any standard
escrow agreement required by Escrow Agent. Seller shall also deliver to
Purchaser a W-9 at or prior to Closing. The form of the letter of credit is
attached hereto as Exhibit “N” and made a part hereof.

B. Escrow Agent shall be liable only to hold the Deposit, to invest same as
provided for herein, and to deliver same to the parties named herein in
accordance with the provisions of this Agreement. Escrow Agent, as escrow agent,
is acting in the capacity of a depository only, and shall not be liable or
responsible to anyone for any damages, losses or expenses unless same shall be
caused by the willful malfeasance of Escrow Agent. In the event of any
disagreement among any of the parties to this Agreement or among them or any of
them and any other person, resulting in adverse claims and demands being made in
connection with or for any Deposit funds involved herein or affected hereby,
Escrow Agent shall be entitled to refuse to comply with any such claims or
demands as long as such disagreement may continue, and in so refusing, shall
make no delivery or other disposition of any Deposit funds than held by it under
this Agreement, and in so doing Escrow Agent shall not become liable in any way
for such refusal, and Escrow Agent shall be entitled to continue to refrain from
acting until (a) the rights of adverse claimants shall have been finally
settled, finally adjudicated in a court assuming and having jurisdiction of the
Deposit funds involved herein or affected hereby, or (b) all differences shall
have been adjusted by agreement and Escrow Agent shall have been notified in
writing of such agreement signed by the parties hereto. Further, Escrow Agent
shall have the right at any time after a dispute between Seller and Purchaser
has arisen, to pay any deposits held by it into any court of competent
jurisdiction for payment to the appropriate party, whereupon Escrow Agent’s
obligations hereunder shall terminate.

 

6



--------------------------------------------------------------------------------

Further, the parties agree to indemnify and hold Escrow Agent harmless from any
and all expenses incurred in connection with its duties hereunder, including,
but not limited to, reasonable attorneys’ fees and costs and appellate
attorneys’ fees and costs in any action under this Agreement where Escrow Agent
is made a party. The indemnification provided herein shall not apply in any
event of Escrow Agent’s willful malfeasance. Seller and Purchaser agree that the
status of Purchaser’s counsel as Escrow Agent under this Agreement does not
disqualify such law firm from representing the Seller in connection with this
transaction and in connection with any disputes that may arise between Seller
and Purchaser concerning this transaction, including any dispute or controversy
with respect to the Deposit. The terms of this paragraph shall survive
termination and Closing, as applicable.

V. TERMS OF PAYMENT

Except as provided in Paragraph VIII of this Agreement, the Purchase Price for
the Property shall be paid to Seller for the Property at Closing by wire
transfer to an account designated by Seller in good, current funds, subject to
prorations, reductions in the Purchase Price and adjustments as herein provided,
by wire transfer of funds to the Seller.

VI. DOCUMENTS TO BE FURNISHED TO PURCHASER

Seller hereby covenants and represents that it will deliver to Purchaser or make
available for Purchaser’s review, at all times after the Effective Date of this
Agreement, copies of the following documents and materials that are in Seller’s
possession or to which Seller has access (the “Due Diligence Documents”):

A. All of the Association Documents, together with all records of the
Association, including but not limited to, budgets, operating statements, rules
and regulations, insurance coverages, management agreement contracts, billing
records, lawsuit records, proceedings of architectural review board meetings,
meeting minutes, and any and all other records of the Association required by
law to be maintained, whether for purposes of turnover of declarant control or
otherwise (collectively the “Association Records”);

B. All of the Permits (excluding all permit construction drawings which are on
file with St. Johns County or the St. Johns River Water Management District);

C. All of the Contracts and the Association Contracts;

D. All of the Sale Contracts, including but not limited to the Dennis Homes
Contracts, as defined in Subparagraph X(A)(2) hereof;

E. Copies of all of the documents listed in Exhibit “H” attached hereto and made
a part hereof relating to the RiverTown DRI, together with all Application for
Development Approval documents and similar filings made by the Seller with
respect to the RiverTown DRI;

F. Copies of all documents relating to the PUD, including all applications and
similar filings made by the Seller with respect to the PUD;

G. A schedule of any of the Remaining Assets, including copies of any contracts
or agreements included within the Remaining Assets, together with such
information as may be reasonably requested by Purchaser relating to the
Remaining Assets (provided, however, as stated in Paragraph I(D)(4) the list of
the Remaining Assets will be finally determined by the Seller and Purchaser on
or prior to the end of the Inspection Period);

 

7



--------------------------------------------------------------------------------

H. Real estate tax bills and assessments records for the year prior to the
Closing Date, and any subsequently issued notices pertaining to real estate
taxes or assessments applicable to the Property or any portion thereof;

I. Copies of existing surveys of any or all of the Property;

J. Copies of all recorded Plats for the Property;

K. Copies of all CDD records, to the extent in Seller’s possession or control,
and Seller shall use reasonable efforts to assist Purchaser in connection with
any public records requests made to the CDD; and

L. Copies of any existing soil studies or environmental studies in Seller’s
possession or control with respect to the Property.

Although Seller believes that the documents it delivers to Purchaser will be
true and correct, Seller makes no representation or warranty with regard to the
truth, accuracy or completeness of any of the said documents, provided, however,
that Seller represents and warrants that it does not have actual knowledge of
any material falsity, inaccuracy or misleading statement therein. Purchaser
shall return to Seller all documents which Seller delivers to Purchaser pursuant
to this Agreement in the event that Purchaser does not complete the Closing
contemplated hereby.

VII. PRORATIONS

A. Real estate and personal property taxes shall be prorated as of the date of
Closing, based upon the 2013 tax bills, provided however that the parties agree
to prorate ad valorem taxes payable with respect to the Property when the final
tax amounts for 2014 are known, but in no event later than December 31, 2014.
Assessments due to the Rivers Edge Community Development District (the “CDD”)
are paid on a prospective basis. On the Closing Date, Purchaser shall reimburse
Seller for its prorata share of the CDD operation and maintenance assessments
actually paid in advance by Seller.

B. Seller has determined to fund the Association’s deficits in lieu of paying
per-lot assessments to the Association. Seller, by no later than two (2) days
prior to the end of the Inspection Period, shall cause the Association to
provide Purchaser and Seller with a statement of 2013 deficit amounts, and
Seller shall pay the 2013 deficit amounts on or prior to Closing. Any deficit
for 2014 shall be paid for by Seller and Purchaser based upon the number of
developable lots or units owned by each multiplied by the number of days during
2014 that Seller and Purchaser own said lots. All deficit calculations shall
include sums payable under the Association Contracts.

C. All payments due under the Contracts shall be prorated as of the Closing. All
payments due under the Association Contracts shall be addressed as a part of the
deficit proration in Paragraph VII(B) above.

 

8



--------------------------------------------------------------------------------

VIII. CLOSING COSTS

At the Closing, the parties shall bear the following costs:

A. Purchaser and Seller shall each pay one-half (1/2) of the following costs:
(i) the cost of recording the deed of conveyance and the other Closing
Documents, other than title clearance documents, required to be recorded at each
Closing; (ii) documentary stamp taxes and any surtax or surcharge due on the
deed of conveyance; (iii) all costs, expenses and premiums with respect to the
title insurance commitment and title insurance policy issued pursuant hereto;
(iv) all costs and expenses with respect to the Survey of the Property; and
(v) all other closing costs except for those expressly described in Paragraphs
VIII(B) and (C) of this Agreement.

B. Purchaser shall pay for (i) all costs associated with any financing obtained
by Purchaser with respect to the Property; (ii) the costs of any consultants
engaged by Purchaser to evaluate the Property; (iii) its own legal fees; and
(iv) such costs as otherwise specifically set forth herein.

C. Seller shall be responsible for payment of the following: (i) the cost of
obtaining and recording costs on all corrective instruments, affidavits,
certificates, releases, satisfactions or otherwise required to be recorded to
clear title to the Real Property at Closing; (ii) such costs as otherwise
specifically set forth herein; and (iii) its own legal fees.

IX. TITLE AND SURVEY

A. Within twenty (20) days after the Effective Date of this Agreement, Seller
shall deliver to Purchaser a title insurance commitment issued by Fidelity
National Title Insurance Company (“Title Commitment”) (together with photocopies
of all matters shown as exceptions thereon), agreeing to issue to Purchaser,
upon recording of the deed to Purchaser, an owner’s policy of title insurance in
the full amount of the Purchase Price insuring: (i) Purchaser’s title to the
Real Property; and (ii) Purchaser’s interest in any easements benefiting or
necessary for the use and enjoyment of the Real Property, all subject only to
the Permitted Exceptions, and containing such endorsements as Purchaser may
require; provided, however, that Purchaser may not require any special
endorsements or coverages which are not legally available under Florida law or
Florida Insurance Department regulations, and provided further that any such
endorsements shall be at the cost and expense of Purchaser. Seller will pay the
cost of the title search required for issuance of the Title Commitment, at its
sole cost and expense.

B. Within thirty-five (35) days of the Effective Date hereof, Purchaser shall
obtain one or more boundary surveys, drawings or other documentation relating to
the Real Property (the “Survey”), the primary purpose for which shall be for
preparation of correct, complete and appropriate legal descriptions for the
conveyance of the Real Property. The Survey shall be prepared in accordance with
either the minimum technical standards for surveys according to Section 61G17-6
of the Florida Administrative Code or according to the most current Minimum
Detail Standard requirements for ALTA/ACSM Land Title Surveys, including Table
“A” requirements items 1-4, 6-8 and 11. The Purchaser shall pay the cost of such
Survey; provided, however, that Seller shall reimburse Purchaser for one-half of
all such work at the Closing if Purchaser closes or if Purchaser does not close
by reason of Seller’s default. Purchaser may also obtain such other surveys as
it deems appropriate at its own cost and expense. In the event the Survey shows
any overlaps, boundary line disputes, encroachments, apparent or unrecorded
easements or any other matters deemed unacceptable by Purchaser, in the
reasonable judgment of Purchaser, such matters shall be treated as “Objections”
in accordance with Paragraph IX(C) of this Agreement. Seller agrees to fully
cooperate with the Purchaser’s efforts to obtain the Survey, and also agrees to
provide to Purchaser copies of any previously made maps or surveys to which it
has access regarding any part of the Property.

 

9



--------------------------------------------------------------------------------

C. Provided that Seller has delivered the Title Commitment as required under
Paragraph IX(A), Purchaser shall have until fifteen (15) days following receipt
of the Title Commitment from Seller (the “Objection Period”) in which to notify
Seller in writing (the “Objection Letter”) of any exceptions contained in the
Title Commitment and the Survey which are unacceptable to Purchaser
(“Objections”); provided, however, that the matters of title shown on Exhibit
“I” attached hereto and made a part hereof, may not be the basis for objection
by Purchaser. Seller shall have five (5) days following receipt of the Objection
Letter in which to notify Purchaser in writing as to whether it will cure any
such Objections, provided, however that: (1) except as set forth in Subparagraph
(2) of this Paragraph IX(C) below, Seller shall have no obligation to cure any
such Objections, and failure of Seller to deliver such written notice shall be
deemed notice of non-cure (which shall not affect Seller’s obligations under
Subparagraph (2) of this Paragraph IX(C) below; and (2) notwithstanding the
foregoing, Seller shall cure the Objections that can be released or satisfied by
the payment of money (such as mortgages, judgment liens, taxes or tax liens,
construction liens, and similar matters); provided, however, that Seller shall
have no obligation to file any litigation to cure any Objection. In the event
that Seller has determined not cure any Objections, Seller shall notify
Purchaser in writing that it has determined not to cure such Objections
(including any new Objections based on updates to the Title Commitment) prior to
the expiration of the Inspection Period hereunder, and Purchaser shall, as its
sole remedy, have the option of (i) closing and accepting title in its “AS IS”
condition; or (ii) canceling this Agreement, in which event Escrow Agent shall
return the Deposit and all interest earned thereon to Purchaser, whereupon
Seller and Purchaser shall be released from all further obligations under this
Agreement, except those which specifically survive the termination of this
Agreement. In the event that: (X) any documents are recorded against title to
the Property after delivery of the Title Commitment due to Seller’s act or
omission and Purchaser objects thereto; or (Y) Seller has agreed or is obligated
to cure any Objection, and in either case of (X) or (Y) above, Seller fails or
refuses to remove the applicable items from title, Purchaser shall provide to
Seller, within five (5) days following Seller’s failure or refusal to remove the
applicable items from title, written notice of its election to terminate this
Agreement and to receive an immediate return of the Deposit and all interest
earned thereon. In such event, Seller shall be liable to Purchaser for actual
damages (but not consequential or punitive damages) caused thereby. For purposes
of this Agreement, the term “Permitted Exceptions” shall mean only specific
exceptions shown in the Title Commitment to which (x) Purchaser does not object
within the Objection Period, and (y) Purchaser objects and which are uncured by
Seller, but as to which Purchaser fails to exercise its right to terminate this
Agreement, provided however that all items shown on Exhibit “I” shall be
Permitted Exceptions. If Seller does not deliver the Title Commitment as
provided, the Objection Period for the Title Commitment and the Survey (but not
the Inspection Period) shall be extended one day for each day delayed.

D. From and after the Effective Date of this Agreement, Seller shall take no
action which would impair or otherwise affect title to any portion of the
Property, other than sales of portions of the Property permitted by Paragraph
XII hereof, and otherwise shall not record or permit recordation of any
documents in the public records which would affect title to the Property,
without the prior written consent of Purchaser, which shall not be unreasonably
delayed or withheld.

E. Seller shall execute appropriate documents as required for “gap coverage” by
the title insurance company.

X. CONDITIONS TO CLOSING

A. Purchaser’s Conditions Precedent. The Purchaser shall have no obligation to
acquire the Property unless each and every of the following conditions to
Closing have been fully performed and are satisfied; provided, however, that
Purchaser may waive any or all of the conditions to Closing in its sole
discretion:

 

10



--------------------------------------------------------------------------------

1. There shall exist no local government moratorium or limitation that would
prevent the issuance of building permits for residential units on the Property.
As of the Effective Date hereof, Seller has no knowledge of any pending
determination by an applicable governmental authority that the elevation of the
Property (or any portion thereof) has been reduced from the elevation in such a
way that would: (a) require either flood insurance or the filling of lands in
order to develop such Property (or portion thereof); or (b) result in any
requirement by any governmental authority for any additional compensating
storage or other similar requirement.

2. Seller shall have provided written evidence acceptable to Purchaser in its
reasonable discretion that Seller has the right to assign that certain Real
Estate Purchase and Sale Agreement between Seller and Dennis Homes, Inc. dated
as of March 28, 2011, as amended by that certain First Amendment to Purchase and
Sale Agreement dated June 22, 2011, that certain Second Amendment to Purchase
and Sale Agreement dated August 5, 2011, that certain Assignment dated
August 11, 2011, that certain Third Amendment to Purchase and Sale Agreement
dated March 8, 2012 and that certain Fourth Amendment to Purchase and Sale
Agreement dated December 4, 2012; and that certain Purchase and Sale of Real
Property between Seller and Dennis Homes, Inc., a Florida corporation, dated as
of October 16, 2013, (collectively, the “Dennis Homes Contracts”) at Closing,
true and correct copies of which are attached hereto as Exhibit “F-1”. Seller
shall not modify or amend the Dennis Homes Contracts. To the extent there are
any outstanding obligations of Seller in the Dennis Homes Contracts, Purchaser
shall assume such obligations at Closing. The parties agree to indemnify each
other for any defaults under the Dennis Homes Contract. Specifically, the form
of Assignment of the Dennis Homes Contracts to be executed and delivered at
Closing shall provide in part that:

Seller shall indemnify Purchaser for losses, delays, costs and expenses incurred
by Purchaser as a result of any breach by Seller under the Dennis Homes Contract
which occurs prior to the date of Closing, and Purchaser shall indemnify Seller
for such losses, damages, costs and expenses incurred by Seller and arising from
such breach by Purchaser under the Dennis Homes Contract after the Closing.

3. The representations and warranties of the Seller contained herein, and in
each agreement, certificate, instrument and other document to be delivered
pursuant hereto or in connection herewith, shall be true and correct in all
material respects on and as of the date hereof and on and as of the Closing Date
for the Property as though made on and as of the Closing Date for such Property.

4. There shall have been no material adverse change to the Development Rights,
Tangible and Intangible Personal Property, or to the physical or environmental
condition of the Property.

5. The Seller shall have performed, in all material respects, all agreements,
covenants and obligations herein that it is required to perform on or prior to
the Closing Date.

B. Seller’s Conditions Precedent. The Seller shall have no obligation to close
hereunder unless each and every of the following conditions to Closing have been
fully performed and are satisfied; provided, however, that Seller may waive any
or all of the conditions to Closing in its sole discretion:

1. The representations and warranties of the Purchaser contained herein, and in
each agreement, certificate, instrument and other document to be delivered
pursuant hereto or in connection herewith, shall be true and correct in all
material respects on and as of the date hereof and on and as of the Closing Date
as though made on and as of the Closing Date.

 

11



--------------------------------------------------------------------------------

2. The Purchaser shall have performed, in all material respects, all agreements,
covenants, and obligations herein that it is required to perform on or prior to
the Closing Date.

XI. CLOSING

A. The closing on the sale and purchase of the Property (the “Closing”) shall be
held at the offices of Seller’s attorneys on the date that is no more than
thirty (30) days after the expiration of the Inspection Period (such date is the
“Closing Date”).

B. At the Closing, Seller shall execute and deliver to Purchaser, or cause to be
executed and delivered to Purchaser, and Purchaser shall execute and deliver to
Seller, where appropriate, the following closing documents, in each case in form
and substance reasonably satisfactory to both parties, and in recordable form as
necessary or desirable to carry out the intentions hereof (collectively, the
“Closing Documents”):

1. A Special Warranty Deed executed by Seller, conveying marketable, fee simple
title, subject only to the Permitted Exceptions;

2. An appropriate construction lien and exclusive possession affidavit, executed
by Seller, sufficient for the Title Company to remove the “standard exceptions”;

3. A non-foreign affidavit or certificate sufficient to comply with the Internal
Revenue Code Section 1445(b)(2) (FIRPTA), executed by Seller;

4. Appropriate conveyances, transfers and assignments of all Seller’s Founder’s
Rights, executed by Seller;

5. Appropriate conveyances, transfers and assignments of all Seller’s
Developer’s Rights, executed by Seller;

6. Appropriate conveyances, transfers and assignments of certain of Seller’s
Development Rights;

7. Appropriate conveyances, transfers and assignments of all Seller’s right,
title and interest in and to the Contracts, executed by Seller;

8. Appropriate conveyances, transfers and assignments of all Seller’s right,
title and interest in and to the Sale Contracts, including the Dennis Homes
Contracts but excluding Sold Lot Sales Contracts, executed by Seller;

9. Appropriate conveyances, transfers and assignments of all Seller’s right,
title and interest in and to the Personal Property, executed by Seller;

10. Appropriate conveyances, transfers and assignments of all Seller’s right,
title and interest in and to the Remaining Assets, executed by Seller;

11. Consents to assignments executed by any person required to consent to or
approve the conveyance, transfer or assignment of any of the assignments by
Seller to Purchaser of any of the Developer’s Rights, the Development Rights,
Contracts, Sales Contracts, Remaining Assets, Property, Personal Property or
otherwise; provided, however, that the only consents required for Closing shall
be those that are reasonably required by written notice from Purchaser delivered
to Seller no later than the expiration or termination of the Inspection Period;

 

12



--------------------------------------------------------------------------------

12. An appropriate “gap” affidavit and/or indemnity as required by the title
insurance company, including such certificates or indemnities as may be required
to enable the title insurance company to remove the survey exception on any
title policy issued with respect to the Property, executed by Seller;

13. Certificates confirming the continuing truth and accuracy of the
representations and warranties of Seller and Purchaser contained herein as of
the Closing Date, executed by Seller and Purchaser, respectively;

14. Resignations of all directors and officers of the Association appointed by
Seller, executed by such directors and officers;

15. Resignation of all officers and members of the Board of Supervisors of the
CDD (as defined in Paragraph XV below) upon the written request of Purchaser, as
provided in Paragraph XV(D).

16. Estoppel certificates from all homeowners’ and property owners’ associations
having jurisdiction over any portion of the Property certifying that all
assessments, dues, fees and other charges due with respect to the Property are
current and the date to which the same have been paid, certifying the current
annual, semi-annual, quarterly or monthly, as the case may be, amounts of such
assessments, dues, fees and other charges, and containing any necessary
approvals or waivers of rights of first refusal with respect to the transfer of
the Property to Purchaser, executed by appropriate officers of such
associations;

17. A corporate certificate and/or such other evidence of authority and good
standing with respect to Seller and corporate resolutions of Purchaser as may be
reasonably required by the title insurance company issuing title to Purchaser;

18. Estoppel certificate from Purchaser under each Sales Contract (not from
individual, third-party homebuyers), confirming the validity and status of the
contract, and amount of any deposit;

19. All required governmental and other third party consents required in
connection with the transfer of the Property to Purchaser and the consummation
of the transactions contemplated in this Agreement;

20. Copies of notices of termination of any of Contracts and Association
Contracts agreed to be terminated relating to the Property;

21. A marked down commitment for the issuance of an Owner’s policy of title
insurance issued pursuant to the title insurance commitment contemplated by
Paragraph IX hereof, subject only to the usual printed conditions and
stipulations and exclusions from coverage usually contained in an owner’s policy
of title insurance issued on ALTA Form 2006 (with Florida modifications), and
the “Permitted Exceptions”;

22. Appropriate conveyances, transfers and assignments of all of Seller’s rights
as Developer under the Development Order, executed by Seller and Purchaser;

 

13



--------------------------------------------------------------------------------

23. The agreement regarding Purchaser’s obligation to buy Impact Fee Credits
from Seller, and the related Memorandum thereof, contemplated by Paragraph XVI
of this Agreement; and

24. Appropriate evidence of the funding or discharge of all current payables,
required reserves and other obligations of the Seller for the CDD, the
Association, and any homeowner’s association with jurisdiction over any of the
Property that are then accrued and payable.

C. At the Closing, Purchaser shall execute and deliver, or cause to be executed
and delivered to Seller, in addition to instruments identified and required in
other parts of this Paragraph XI, the following:

1. Payment of the Total Purchase Price, in accordance with the requirements of
Paragraph V hereof; and

2. Assumption of the assigned rights under Subparagraphs
XI(B)(4),(5),(6),(7),(8) and (9) from and after Closing.

At Closing, Seller and Purchaser shall each execute counterpart closing
statements and such other documents as are reasonably necessary to consummate
this transaction such other documents as may be reasonably requested by Seller
or Purchaser.

XII. SELLER’S OPERATION AND DEVELOPMENT OF PROPERTY – PURCHASER OBLIGATIONS

A. Maintenance of Property. At all times prior to the Closing, Seller shall
maintain the Property generally in the condition as it exists as of the date of
this Agreement, without waste or other impairment of value. Seller shall
continue to insure the Property (and shall cause the Association to continue to
insure any common property it owns) in the same manner historically maintained
against loss or damage due to fire or other casualty or from claims for personal
injury or property damage. Seller shall also continue to perform (or cause the
Association to perform) such periodic, scheduled, ordinary or extraordinary
maintenance on the Property, if any, as customarily performed in Seller’s (or
the Association’s) ordinary course of business, and shall not defer or postpone
any such maintenance in anticipation of the execution of this Agreement or the
Closing. Seller shall operate the Association in the ordinary course of business
and in accordance with applicable law.

B. Modification, Extension, or Execution of Existing Documents. After the
Effective Date, the Seller shall not extend, modify or terminate (provided that
Seller shall have the right to terminate an agreement as a result of the
purchaser’s/vendor’s default of such agreement) any of the Developer’s Rights,
Contracts (expressly excluding the Dennis Homes Contracts), Sales Contracts,
Permits, Association Documents, Development Rights, Personal Property or
Remaining Assets in any material manner without first giving notification to,
and obtaining approval of Purchaser, which approval, prior to the end of the
Inspection Period, shall not be unreasonably withheld, delayed or modified, but
which approval, after the end of the Inspection Period, may be withheld in the
sole discretion of the Purchaser; provided, however, that Seller may modify the
provisions of Sales Contracts in order to complete sales of property subject to
any Sales Contracts as long as changes in purchase price under any Sales
Contract do not exceed ten (10) percent of the price and so long as other
changes in the terms of Sales Contracts are not material and do not convey or
transfer any rights or interests in or to the Real Property or restrict,
encumber or impair the Real Property (excluding the property which is the
subject of the Sales Contract). The Seller shall promptly provide to Purchaser
true, complete and correct copies of any such modification, extension or
termination, and the parties will make appropriate modifications to the exhibits
hereto to take into account any such extensions, modifications and terminations.

 

14



--------------------------------------------------------------------------------

C. Marketing of Property. From and after the Effective Date, Seller may sell
those portions of the Property required to be sold pursuant to the Sale
Contracts, subject to the limitations in the foregoing paragraph. Seller shall
not sell, or enter into any agreement to sell, any portion of the Property
(i) during the Inspection Period unless Purchaser has given its written
permission to sell or enter into an agreement to sell, provided however that
Purchaser shall not unreasonably withhold its consent to any such sale or
agreement to sell, and (ii) after the Inspection Period unless Purchaser has
given its written permission to sell or enter into an agreement to sell,
provided however that Purchaser may withhold its consent for any reason
whatsoever, or for no reason at all, after the Inspection Period has terminated
and Purchaser has delivered the required Deposits. Any agreement to sell a
portion of the Property that is entered into after the Effective Date hereof
shall then become a Sale Contract and shall be deemed listed on Exhibit “F”
hereto and shall be assigned to Purchaser at the Closing.

D. Payment of Expenses. All amounts owed for labor, materials supplied, services
rendered and/or any other bills or amounts related to Seller and Seller’s
ownership and/or operation of the Property shall be paid by the Seller at or
prior to the Closing. All payments which should have been made as of the
Closing, or that will be due after the Closing with respect to periods prior to
the Closing, by Seller shall be paid by Seller as of Closing. Any such payments
that will be due after the Closing and which relate solely to the period after
the Closing, shall be the responsibility of Purchaser.

E. Proceeds of Sales Pending Closing. Any and all proceeds received for the sale
or the closing of a sale to a third party of any portion of the Property
pursuant to any existing Contract and Sales Contracts shall belong to the
Purchaser and shall be escrowed with an independent escrow agent and disbursed
to Purchaser at Closing. Purchaser shall receive the proceeds and benefits from
all closings that occur after the Closing Date hereunder. Notwithstanding the
foregoing, Seller may close not more than ten (10) residential Lots, pursuant to
the Dennis Homes Contracts prior to the Closing Date (ten (10) Lot Sites). The
proceeds from any of the ten (10) Lot Sites which occurs prior to the Closing
Date (each, a “Sold Lot”) shall be paid to Seller.

F. Proceeds from Certain Provisions of Weekley and Mattamy Contracts. Any and
all marketing fees, deferred portions of purchase prices and other proceeds
which have been earned by Seller and accrued prior to Closing and which are then
due to Seller pursuant to the provisions of that certain Real Estate Purchase
and Sale Agreement between Seller and Weekley Homes, L.P., a Delaware limited
partnership, dated May 17, 2011, as amended by that certain First Amendment to
Rivertown Purchase and Sale Agreement dated June 29, 2011, that certain Second
Amendment to Rivertown Purchase and Sale Agreement dated August 5, 2011, that
certain Third Amendment to Rivertown Purchase and Sale Agreement dated
December 18, 2012 and that certain Fourth Amendment to Rivertown Purchase and
Sale Agreement dated February 25, 2013; and that certain Real Estate Purchase
and Sale Agreement between Seller and Mattamy (Jacksonville) Partnership, a
Florida general partnership, dated May 5, 2011, as amended by that certain First
Amendment to Purchase and Sale Agreement dated June 6, 2011, that certain Second
Amendment to Purchase and Sale Agreement dated June 18, 2011, that certain Third
Amendment to Purchase and Sale Agreement dated August 5, 2011 and that certain
Fourth Amendment to Purchase and Sale Agreement dated December 19, 2012 will
remain the property of Seller. Any and all marketing fees, deferred portions of
Purchase Prices and other proceeds earned or accruing after Closing shall be the
property of Purchaser. In the event Purchaser receives any of the aforementioned
marketing fees, deferred portions of purchase prices or other proceeds due to
Seller, Purchaser shall immediately remit such funds to Seller upon receipt of
the same. In the event Purchaser fails to remit such funds to Seller as required
hereunder, Seller shall have the right to pursue all remedies set forth in
Paragraph XIX(C) below.

 

15



--------------------------------------------------------------------------------

G. Cooperation. Seller shall cooperate with and assist Purchaser in connection
with the transactions contemplated by this Agreement, and execute and file such
documents, applications, filings and petitions as Purchaser may reasonably deem
necessary in connection with its proposed purchase of the Property for the
continuance of the ordinary business conducted on the Property.

H. Purchaser Replacement of Existing Maintenance Bonds. Seller has posted with
St. Johns County and other regulatory authorities certain maintenance,
construction, utility, sidewalk and other performance and payment bonds and
deposits (collectively, “Bonds”) for the Property and in the amounts as set
forth in Exhibit “J” attached hereto and by this reference made a part hereof.
Purchaser shall, within twenty (20) days from the Closing Date, replace the
Bonds that are posted with such authorities to assure all maintenance,
construction, payment and performance of all public facility obligations for the
Property. The Bonds listed on Exhibit “J” shall be replaced by Purchaser
according to the provisions of this paragraph and shall ultimately be returned
to Seller. Seller shall indemnify Purchaser for all claims made upon the
Maintenance and Sidewalk Bonds replaced by Purchaser, which claims arose on or
before Closing. Purchaser shall indemnify Seller for all claims made upon the
Maintenance and Sidewalk Bonds replaced by Purchaser, which claims arise
following the Closing.

I. Timbering/Silvicultural Activities. Prior to Closing, Seller may continue to
conduct timbering and silvicultural management activities on the Property
through the Closing Date, provided that such timbering and silvicultural
management activities are in compliance with all applicable permits and with the
existing contract Seller has for timbering and silvicultural activities on the
Property, a copy of which existing contract will be provided to Purchaser in the
same manner that Due Diligence Documents are provided to Purchaser as provided
in Paragraph VI of this Agreement.

J. Survival. The provisions of this Paragraph XII shall survive the Closing
pursuant to this Agreement.

XIII. REPRESENTATIONS

A. To induce Purchaser to execute this Agreement, Seller represents and warrants
to Purchaser and agrees with Purchaser with respect to the Property, as of the
Effective Date, as follows:

1. No Other Agreements. To the best of Seller’s knowledge, neither Seller nor
any of its predecessors in title to any portion of Rivertown has (i) entered
into any contracts or agreements, either recorded or unrecorded, written or
oral, affecting the Property, or any portion thereof or the use thereof, other
than the Association Documents, the Permits, the Contracts, including the Dennis
Homes Contracts, and the Sale Contracts; (ii) Seller has exclusive possession of
the Property other than as set forth in this Agreement and as provided under the
Sales Contracts; (iii) there are no organizational instruments, budgets,
contracts or agreements relating to the Association other than those items
described and listed in Exhibit “B” attached hereto; (iv) the association(s)
(not including community development districts) identified on Exhibit “B”
attached hereto are the sole homeowners or property owners associations with
jurisdiction over the Property or any portion thereof; (v) there are no permits,
licenses, or approvals recorded or unrecorded, relating to the operation,
development, or use of the Real Property by Purchaser other than those items
described and listed in Exhibit “C” attached hereto; (vi) there are no Contracts
or Association Contracts or other agreements or documents, recorded or
unrecorded, relating to the operation of the Property other than as listed on
Exhibits “D-1” and “D-2” hereof; and (vii) there are no agreements, sales
contracts, or other documents, recorded or unrecorded, relating to the sale,
transfer, assignment, or conveyance by Seller of any part of the Property other
than those items described and listed in Exhibit “F” attached hereto.

 

16



--------------------------------------------------------------------------------

2. Pending Actions. To the best of Seller’s knowledge or belief, there are:
(i) no pending or proposed public improvement liens or assessments to be made by
any governmental authority with respect to the Property; (ii) no violations of
zoning ordinances or other governmental regulations with respect to the
Property; (iii) no pending or threatened actions, suits, proceedings, orders or
investigations with respect to Seller or the Property other than the matters set
forth in Paragraph XV; and (iv) no pending or threatened condemnation
proceedings with respect to the Property.

3. Authority. Seller is a corporation duly organized, validly existing and in
good standing under the laws of Florida. The execution, delivery and performance
of this Agreement by Seller has been duly authorized and approved by all
necessary action on the part of Seller. This Agreement and each and every
agreement, document and instrument to be executed, delivered and performed by
Seller in connection herewith constitute or will, when executed and delivered,
constitute the valid and legally binding obligations of Seller enforceable
against it in accordance with their terms. The person or persons executing this
Agreement on behalf of Seller have been or will be duly authorized to execute
this Agreement, the Closing Documents and all other documents and instruments
reasonably necessary to carry out the transactions contemplated by this
Agreement. The execution, delivery and performance of this Agreement by Seller
do not require the consent of any third party, and neither conflicts with,
results in a breach of, or constitutes a default under any applicable law,
judgment, order, injunction, decree, rule, regulation, or ruling of any court or
governmental instrumentality, or the organizational or internal governance
documents of Seller, nor does it conflict with, constitute grounds for
termination of, result in an event of acceleration or a breach of, or constitute
a default under, any agreement, instrument, license or permit to which Seller is
a party or by which the Property is bound, or violate any restrictions to which
Seller or the Property is subject.

4. Compliance With Obligations of All Permits. Seller has received no written
notice from any governmental authority having jurisdiction thereover that it or
any other person or entity has failed to fully perform all of its or their
obligations under and pursuant to the Permits.

5. Compliance With Obligations under all Contracts and Sales Contracts. To the
best of Seller’s knowledge, all obligations of the Seller to be performed under
any and all of Contracts and Sales Contracts, other than site specific
obligations of a development nature relating to the Property or ongoing
obligations throughout the development period that have not accrued as of the
Closing, have been substantially performed, and Seller has received no written
notice from any person that Seller has failed to fully perform any and all such
obligations, nor does it have any reason to believe that it has failed to fully
perform any and all such obligations, all of the obligations required to be
performed under the Contracts and Sales Contracts.

6. Environmental Matters. For the purposes of this Agreement, the following
terms shall be defined as follows:

Environmental Laws. The term “Environmental Laws” shall mean and include any and
all current local, state, or Federal laws, rules or regulations pertaining to
environmental regulation of the air, water, groundwater, land, natural resources
and/or pertaining to the contamination, clean-up or disclosure of Hazardous
Substances, including, without limitation, the Comprehensive Environmental
Response Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Resource Conservation and Recovery Act, the
Toxic Substances Control Act, the Clean Water Act, the Clean Air Act, the Safe
Drinking Water Act, the Endangered Species Act, the Federal Insecticide,

 

17



--------------------------------------------------------------------------------

Fungicide and Rodenticide Act, as amended, or by tort or other common law and
any other applicable laws of any state in which any Seller is conducting or has
conducted business, and any judicial or administrative decrees, interpretations,
judgments or orders with respect thereto.

Material of Environmental Concern. The term “Material of Environmental Concern”
shall mean any substance that is (i) subject to investigation or remediation
under any Environmental Laws, constitutes a contaminant, hazardous waste,
Hazardous Substance or pollutant under any Environmental Laws, or is designated,
listed or regulated thereunder, (ii) carcinogenic, corrosive, explosive,
flammable, infectious, radioactive, toxic or otherwise regulated by any domestic
governmental entity, (iii) contains diesel fuel, gasoline or other petroleum
hydrocarbons in excess of authorized levels, (iv) contains polychlorinated
biphenyls in excess of authorized levels, (v) contains asbestos that is or can
become friable, (vi) contains urea formaldehyde foam insulation,
(vii) constitutes or threatens to cause a nuisance upon the subject property or
any adjacent property, or (viii) poses or threatens to pose a hazard to the
health or safety of any individual.

(a) No Violation of Environmental Laws. Except as set forth in Exhibit “L”
attached hereto and made a part hereof by this reference, the Seller has not
knowingly, in any material respect, violated or been in non-compliance with any
Environmental Laws on the Real Property. Exhibit “L” lists, and the Seller has
made available to the Purchaser true and complete copies of, all reports,
studies and other materials which the Seller possesses or controls which pertain
to the environmental condition of the Real Property.

(b) No Liability. Except as described in Exhibit “L” hereto, no portion of the
Real Property is subject to any known liability (absolute, contingent or
otherwise) or lien in connection with any release or threatened release of any
material of environmental concern into the environment or subject to any
reclamation or remediation requirements under any Environmental Laws.

(c) No Materials of Environmental Concern on the Real Property. To the knowledge
of Chris Kuhn, who has been the project manager for RiverTown on behalf of
Seller for the last six (6) years (“Kuhn”) and David Provost, the current
project manager of Seller (“Provost”) (neither of whom shall have no personal
liability hereunder): (i) except as described in Exhibit “L” hereto, none of the
Seller nor, following the acquisition by the Seller of the Real Property, any
other person acting on behalf of the Seller has engaged in or permitted any
activity upon the Real Property involving the discharge, disposal, dumping,
generation, handling, manufacture, refining, release, treatment, storage or use
of any Materials of Environmental Concern on, under, in or about the Real
Property, or transported any materials of environmental concern to, from, or
across the Real Property; and (ii) except as described in Exhibit “L”, no
Materials of Environmental Concern have been constructed, deposited, produced,
stored or otherwise first located on, under, in or about the Real Property by
the Seller or by any other person following the acquisition of the Real Property
by the Seller.

(d) No Storage Tanks. Except as described in Exhibit “L”, no underground
storage, dump or treatment tank, gas or oil well or other underground
improvement subject to potential remediation under the Environmental Laws has
been located on the Real Property following the acquisition of the Real Property
by the Seller.

(e) No Notices. Neither the Seller, nor any of its respective officers,
employees, agents or Affiliates, has received any written notice or other
written communication concerning (i) any violation or alleged or probable
violation of any Environmental Laws, or (ii) any alleged liability for
environmental damages in connection with the Real Property. Except as described
in Exhibit “L” hereto, no citation, claim, directive, investigation, lawsuit,
proceeding or summons is

 

18



--------------------------------------------------------------------------------

existing, or to the knowledge of the Seller pending or threatened relating to
the maintenance, operation, ownership or use of the Real Property, or relating
to any alleged violation of any Environmental Laws or the suspected presence of
any Materials of Environmental Concern. Except as set forth in Exhibit “L”, to
the knowledge of the Seller, no circumstance exists that would provide a basis
for the institution or filing of any citation, claim, directive, investigation,
lawsuit, proceeding or summons as described above, and no decree, injunction,
judgment or writ relating to any of the foregoing is outstanding against the
Seller and to the knowledge of the Seller any third parties.

7. Contracts and Association Contracts.

(a) Valid and Binding. Each of the Contracts and the Association Contracts is
valid, binding, and in full force and effect. No Contract or Association
Contract has been amended or supplemented in any way and, the Seller (nor the
Association) has not and to the knowledge of the Seller, no other party thereto
has assigned any of its rights or delegated any of its duties thereunder. True
and complete copies of the Contracts and the Association Contracts have been
delivered to the Purchaser.

(b) No Breach or Default. No material breach or default exists under any
Contract by the Seller and to the knowledge of the Seller by no other party and
to the knowledge of the Seller no event has occurred with respect thereto that
with the lapse of time or action or inaction by the Seller or any other party
thereto would result in a breach thereof or a default thereunder.

(c) Enforceable by the Purchaser. Upon the assignment of the Seller Contracts to
the Purchaser pursuant to this Agreement, all rights of the Seller with respect
to the Contracts will remain in full force and effect in accordance with such
Contracts’ respective terms.

(d) No Amounts Owed. Except as disclosed in Exhibit “D” hereto, the Seller does
not owe any material amount (whether absolute, contingent or otherwise) with
respect to any Contract.

8. Tangible and Intangible Property.

(a) The Seller owns all right, title and interest in: (i) the tangible and
intangible personal property listed in Exhibits “B”, “C”, “D”, “E” and “F”; and
(ii) the Development Rights, and Seller has not previously assigned, conveyed,
sold or transferred any of the foregoing.

(b) No material breach or default exists under any Sales Contract by the Seller
and to the knowledge of Seller by no other party and to the knowledge of the
Seller no event has occurred with respect thereto that with the lapse of time or
action or inaction by the Seller or any other party thereto would result in a
breach thereof or a default thereunder.

(c) The Seller owns, without restriction or the payment of compensation or fee,
all designs, drawings, reports, specifications, surveys, plans, blueprints, plan
drawings, diagrams and the like (collectively, the “Plans”) used or currently
being used by the Seller in the design or development of the Real Property.

9. Litigation and Claims. Except for the Lawsuit (as defined in Paragraph
XV(C)), no legal or administrative proceeding is pending or to the knowledge of
Seller threatened against or affecting Seller in connection with the Real
Property. Except for the Lawsuit, to the knowledge of the Seller, there are no
acts, conditions, circumstances, events, or incidences that, in the reasonable
judgment of the Seller, are likely to form the basis for any such legal or
administrative proceeding that would be material.

 

19



--------------------------------------------------------------------------------

10. Homeowners Associations. Exhibit “B” hereto sets forth all homeowners
associations and restrictive covenants in which the Seller has had declarant
rights with respect to the Real Property as of the date hereof. All restrictive
covenants and other documents used by the Seller in connection with the creation
and operation of the homeowners associations comply in all material respects
with applicable laws, and all disclosures and deliveries of information and
documents required by applicable laws as to such homeowners associations and
their creation and operation have been complied with in all material respects.

11. No Breach or Default. To the knowledge of Kuhn and Provost, with respect to
any written agreements, arrangements, contracts, covenants, conditions, acts of
sale, deeds, deeds of trust, rights-of-way, easements, mortgages, restrictions
and other documents granting to the Seller title to or an interest in or
otherwise affecting the Real Property, no breach or event of default by the
Seller exists, and no condition or event has occurred that with the giving of
notice, the lapse of time, or both would constitute a breach or event of
default, by the Seller or to the knowledge of Seller any other person, except
for such breach or event of default which would not have a substantial adverse
effect with respect to such property.

12. No Violation of with Laws. Seller has received no notice that any
subdivisions, buildings and improvements on the Real Property violates (i) any
applicable law, including any wetland, stormwater, building, or zoning or
comprehensive planning law, ordinance, regulation or statute, or other
governmental restriction in the nature thereof; or (ii) any restrictive covenant
affecting any such property.

13. Parties in Possession. Other than as set forth in Exhibit “M” attached
hereto and made a part hereof by this reference, there are no parties in
possession of any portion of the Real Property as lessees, tenants at
sufferance, or trespassers.

14. Site Obligations. Seller has not entered into any agreement except the
Development Order; the RiverTown Planned Unit Development zoning ordinance,
which is St. Johns County Ordinance No. 2005-100, as amended by Ordinance
No. 2010-49 (“PUD”); that certain Memorandum of Understanding between Seller and
the St. Johns County School Board dated February 24, 2006 related to the school
mitigation; St. Johns River Water Management District permits; and U.S. Army
Corps of Engineers permits that would subject the Real Property to any condition
or obligation to any governmental entity or other person requiring the owner or
any transferee thereof to donate or transfer land, money or other property or to
make off-site public improvements.

15. Developer Rights. Except as specifically identified in the definition of
Development Rights in Paragraph I(B) hereof, there have been no other
modifications, amendments or changes to the Development Order or the PUD, and
there are no pending modifications or amendments thereto before any governmental
authority.

B. Purchaser’s Representations.

(i) Authority. Purchaser is a corporation duly organized, validly existing and
in good standing under the laws of Florida and is qualified to do business in
the State of Florida. The execution, delivery and performance of this Agreement
by Purchaser has been duly

 

20



--------------------------------------------------------------------------------

authorized and approved by all necessary action on the part of Purchaser. This
Agreement and each and every agreement, document and instrument to be executed,
delivered and performed by Purchaser in connection herewith constitute or will,
when executed and delivered, constitute the valid and legally binding
obligations of Purchaser enforceable against it in accordance with their terms.
The person or persons executing this Agreement on behalf of Purchaser have been
or will be duly authorized to execute this Agreement, the Closing Documents and
all other documents and instruments reasonably necessary to carry out the
transactions contemplated by this Agreement. The execution, delivery and
performance of this Agreement by Purchaser do not require the consent of any
third party, and neither conflicts with, results in a breach of, or constitutes
a default under any applicable law, judgment, order, injunction, decree, rule,
regulation, or ruling of any court or governmental instrumentality, or the
organizational or internal governance documents of Purchaser, nor does it
conflict with, constitute grounds for termination of, result in an event of
acceleration or a breach of, or constitute a default under, any agreement,
instrument, license or permit to which Purchaser is a party or by which the
Property is bound, or violate any restrictions to which Purchaser or the
Property is subject.

(ii) Purchaser hereby represents that it has a source of funds sufficient to pay
the Purchase Price in accordance with the terms of this Agreement.

C. The foregoing representations are made by Seller as of the Effective Date. If
Purchaser discovers within nine (9) months of the Closing Date hereunder that
the warranties and representations under this Paragraph XIII are materially
incorrect or inaccurate, Purchaser shall have the right to seek only the
following remedies: to recover from Seller actual damages, costs and expenses
incurred by the Purchaser in connection therewith or related to this Agreement.
In no event shall Purchaser be permitted to seek or recover consequential,
punitive or other similar damages from Seller.

XIV. RIVERTOWN DEVELOPMENT OF REGIONAL IMPACT (DRI) DEVELOPMENT ORDER

A. Purchaser understands and acknowledges that the Real Property, together with
other lands, is a part of the RiverTown Development of Regional Impact (“DRI”)
and is subject to the provisions of the Development Order. Pursuant to the
requirements of the Development Order, Seller hereby gives notice to Purchaser
that, upon acquisition of the Property, Purchaser will be bound by the
Development Order and its conditions and Purchaser will be thereafter required
to give this notice to all subsequent owners and developers that they, too, are
bound by the Development Order and its conditions. The Real Property is also
subject to the PUD, and all development right assignments hereunder shall
include parallel assignments of the rights in the PUD.

B. The conveyance of the Development Rights shall include the assignment by
Seller to Purchaser of any and all development rights related to the DRI and
PUD. Seller will not retain any development rights related to either the DRI or
the PUD. Any modifications of the DRI, PUD or other local government development
order necessary for Purchaser to achieve build-out of the Property must be
conducted by Purchaser following the Closing, at Purchaser’s sole cost and
expense.

C. At Closing, Seller will submit an assignment of its rights and obligations as
Developer under the Development Order to substitute Purchaser as the
specifically named “Developer” in the Development Order, provided that the form
of the assignment shall be prepared prior to the end of the Inspection Period by
the Seller, subject to the reasonable agreement and approval of the Purchaser.
The Closing Agent shall promptly after the Closing file the assignment, in form
agreed to by the Seller and Purchaser, with the appropriate governmental
entities.

 

21



--------------------------------------------------------------------------------

D. Purchaser acknowledges Seller has disclosed to Purchaser the fact that the
Development Order requires the construction of a segment of County Road 223 by a
date certain. Seller has commenced construction of County Road 223 but has not
completed the same. To date, St. Johns County has continued issuing building
permits for construction of residential units and non-residential uses within
the DRI and County staff has indicated that it will continue to do so. The
right-of-way for County Road 223 is not located within the boundaries of the
DRI. Purchaser and Seller will work together during the Inspection Period to
determine which lands owned by Seller outside of the DRI are necessary for the
ultimate construction of County Road 223, and Seller shall convey such necessary
lands to either Purchaser or the CDD (as defined in Paragraph XV) at the
Closing.

E. The provisions of this Paragraph XIV shall survive the Closing and the sale
of any parcels within the Property by Purchaser.

XV. RIVERS EDGE COMMUNITY DEVELOPMENT DISTRICT

A. Purchaser understands and acknowledges that the Property is located within
the Rivers Edge Community Development District (defined herein as the “CDD”).
All matters relating to the CDD are matters of public record, and Seller shall
cooperate with Purchaser in obtaining said records. At the time of execution of
this Agreement, the Seller has the right, as an owner of the majority of the
land within the CDD boundaries, to appoint members to the CDD board of
directors. Purchaser shall, during the Inspection Period, review such records as
are available at the CDD office located at 475 West Town Place, Suite 114, St.
Augustine, Florida or make such inquiries as it may desire of the CDD Counsel to
obtain such information as it deems necessary or convenient to make its
determination whether to purchase the Property.

B. At the Closing, Purchaser shall assume any and all rights and obligations of
the Seller with respect to the CDD, including assuming any CDD debt to be repaid
by Seller.

C. Purchaser understands that Seller is a party in one lawsuit:

Main Street Community Development District, Rivers Edge Community Development
District and The St. Joe Company vs. Hill, Boring & Associates, Inc. and Susan
West f/k/a Susan Rudd, Case No. CA10-1063, Circuit Court, Seventh Judicial
Circuit, St. Johns County, Florida (the “Lawsuit”), which involves an effort to
recover from the designer of County Road 223 for alleged defects in road design.
Seller is attempting to settle the Lawsuit but there is no assurance that the
Lawsuit will be settled or that it will be settled before Closing. At Closing,
Seller will assign all of its rights in the Lawsuit to Purchaser, and Purchaser
shall be entitled to pursue such Lawsuit and to retain any funds recouped from
the defendants thereunder; provided, however, Seller makes no representations
that any sums will be realized from the Lawsuit. From and after the Effective
Date, Seller shall not waive or settle any claims, or causes of action pending
in the Lawsuit without prior notice to Purchaser. All settlement proceeds, or
award damages shall accrue to the benefit of Purchaser at Closing.

D. Seller has appointed five (5) persons to the CDD board of directors. Seller
has the right to appoint five (5) board members. Seller agrees, upon request by
Purchaser, to request some or all of the persons appointed by Seller to resign.

E. The provisions of this Paragraph XV shall survive Closing.

 

22



--------------------------------------------------------------------------------

XVI. PURCHASER’S OBLIGATION TO BUY IMPACT FEE CREDITS FROM SELLER

A. Impact Fee Credits. Seller has entered into that certain Impact Fee Agreement
with St. Johns County dated May 31, 2007 and recorded in Official Records Book
2928, Page 1146, Public Records of St. Johns County, Florida (the “Impact Fee
Agreement”). Seller has been granted certain road/transportation and
parks/recreation impact fee credits (collectively, the “Impact Fee Credits”)
pursuant to the Impact Fee Agreement. As additional consideration for Seller’s
agreement to sell the Property to Purchaser, Purchaser agrees that Purchaser
shall purchase, and shall require all successors in title (“Successors”) (for
purposes of this Paragraph XVI a conveyance of an interest in the Real Property
by Purchaser to a subsidiary or affiliate of Purchaser, shall not constitute a
transfer to a Successor) of any portion of the Real Property to purchase,
sufficient Impact Fee Credits from Seller to pay the impact fees that will be
due to St. Johns County for any residential unit (single-family or multi-family)
or commercial, office, light industrial, recreational, amenity or other building
(singularly, a “Structure” and plurally “Structures”) constructed on any portion
of the Real Property or within the DRI, as the same may be geographically
expanded. Purchaser shall not pay impact fees to St. Johns County and shall
include an affirmative covenant in subsequent contracts with third party
purchasers prohibiting all Successors from doing so for any Structure so long as
Seller has Impact Fee Credits available to sell. Purchaser shall also include in
all deeds to Successors and other third party purchasers a reference to the
Impact Fee Memorandum (as defined in Subparagraph XVI(C) hereof) and the
recording information for the same. Purchaser shall purchase and shall require
its Successors to purchase such Impact Fee Credits from Seller, and Seller shall
issue Impact Fee Credit vouchers to enable Purchaser and Successors to remit the
required impact fees to St. Johns County. In the event that Purchaser or a
Successor inadvertently or otherwise pays impact fees to St. Johns County in
violation of the foregoing agreement, or in the event Purchaser or a Successor
obtains, generates or receives impact fee credits from St. Johns County,
Purchaser or the Successor, as applicable, will nevertheless be required to
first purchase the equivalent Impact Fee Credits from Seller. Notwithstanding
the foregoing, in the event Seller does not have Impact Fee Credits in all
categories needed by Purchaser (e.g., public safety, schools), Purchaser and
Successors shall be entitled to use any impact fee credits it receives in
categories other than road/transportation and parks/recreation from St. Johns
County in relation to development of the Real Property; provided, however, that
Purchaser and Successors shall not be entitled to receive or use any
road/transportation or parks/recreation impact fee credits it may receive from
St. Johns County.

B. Impact Fee Credit Purchase Price within Five Years of Closing Date. The
purchase price for the Impact Fee Credits applicable to each Structure, as
established by St. Johns County from time to time, shall be paid by Purchaser to
Seller during the period that is five (5) years after the Closing Date according
to the following schedule:

1. Prior to Purchaser (but not a Successor) obtaining a building permit from St.
Johns County for the applicable Structure being constructed by Purchaser, the
Impact Fee Credit purchase price shall equal the dollar value of the
then-required St. Johns County impact fee for the applicable use. St. Johns
County assesses impact fees based on an annually adopted Impact Fee Schedule.

2. Prior to Purchaser conveying any portion of the Real Property to a Successor,
the Impact Fee Credit purchase price shall equal the dollar value of the
then-required St. Johns County impact fee for the applicable use, if such use is
known at the time of the conveyance of the portion of the Real Property to such
Successor.

 

23



--------------------------------------------------------------------------------

a. If the Successor is purchasing a portion of the Real Property for residential
use and the Successor does not know the size of the home or homes to be
constructed on such land, then Purchaser shall purchase Impact Fee Credits from
Seller based on the greater of (1) Sixty Percent (60%) of the residential units
to be constructed on the Real Property being purchased by the Successor will be
greater than 1,800 square feet in size and Forty Percent (40%) of the homes will
be 1,800 square feet or less in size or (2) actual ratio of (i) residential
units greater than 1,800 square feet versus (ii) residential units 1,800 square
feet or smaller constructed by Purchaser and its Successors from Closing Date to
time of conveyance. The Impact Fee Credit purchase price shall be based on the
then-required St. Johns County impact fee for each size of residential unit. If
the Successor ultimately requires more Impact Fee Credits than are purchased
from Seller hereunder for the residential units to be constructed on the portion
of the Real Property acquired from Purchaser, the Successor shall be required to
purchase such additional Impact Fee Credits from Seller.

b. If the Successor is purchasing a portion of the Real Property for
non-residential use and the Successor does not know the actual use of such land
and associated square feet, as categorized in the St. Johns County Impact Fee
Schedule in effect at the time of the conveyance, then such Impact Fee Credit
purchase price due from Purchaser to Seller hereunder shall be based on the
General Commercial impact fee, in effect at the time of conveyance, per 1,000
square feet and assume development of 10,000 square feet per acre. For example,
at the current effective rate, the Impact Fee Credit purchase price would equal
$28,150.00 per acre contained within such land (based on the general commercial
impact fee of $2,815 per 1,000 square feet, assuming development of 10,000
square feet per acre). If the Successor ultimately requires more Impact Fee
Credits than are purchased from Seller hereunder for the non-residential use(s)
to be constructed on the portion of the Real Property acquired from Purchaser,
the Successor shall be required to purchase such additional Impact Fee Credits
from Seller.

At the time Purchaser or a Successor, as applicable, pays Seller the purchase
price of Impact Fee Credits, Seller shall concurrently issue Purchaser or the
applicable Successor an Impact Fee Credit voucher in an equal amount.

C. Security for Impact Fee Credit Purchase. At the Closing, Seller and Purchaser
shall enter into and record in the Public Records of St. Johns County, Florida a
Memorandum of Obligation in the form attached hereto as Exhibit “K” and by this
reference made a part hereof (“Impact Fee Memorandum”) to pay the impact fees
(to the extent they are available) to Seller as provided for herein against
title to the Real Property that shall run with the land. The portion of Real
Property for which Impact Fee Credits are purchased from Seller shall be
released from the Memorandum. Unless Purchaser has purchased Impact Fee Credits
from Seller for the Property or otherwise obtained a release from the Memorandum
for any portion of the Real Property being conveyed to a third party, Purchaser,
or its Successors, shall include a provision in the deed or deeds in which it
conveys title to any portion of the Property stating that Purchaser or its
Successors, as applicable, shall be responsible for purchasing the Impact Fee
Credits from Seller, if available.

D. Future Impact Fee Credit Purchases. In the event Purchaser, or its
Successors, have not purchased from Seller Impact Fee Credits for all of the
Development Rights set forth in the current RiverTown DRI (including any land
use conversions to date) by the fifth (5th) anniversary of the Closing Date,
Purchaser or its Successors shall:

1. On the fifth (5th) anniversary of the Closing Date, Purchaser shall purchase
from Seller Impact Fee Credits for all remaining residential Development Rights,
including any additional residential Development Rights obtained by Purchaser
from the conversion of non-residential Development Rights to residential
Development Rights subsequent to the Closing Date (equal to the

 

24



--------------------------------------------------------------------------------

dollar value of the then-required St. Johns County impact fee for such
residential units) for which fees have not yet been paid, on such date.
Calculation of the total amount of Impact Fee Credit purchase price due for any
residential units contained within the then-current RiverTown DRI Development
Order that have not previously been purchased by Purchaser shall be based on the
ratio of the (i) number of residential units greater than 1,800 square feet
versus (ii) number of residential units 1,800 square feet or smaller constructed
by Purchaser, or its Successors, during the five-year period following the
Closing Date. For example, if Ninety Percent (90%) of the homes constructed by
Purchaser, or its Successors, during the five-year period are greater than 1,800
square feet and Ten Percent (10%) are 1,800 square feet or smaller, then
Purchaser shall purchase from Seller Impact Fee Credits, based on the
then-required St. Johns County impact fee schedule, assuming that Ninety Percent
(90%) of the remaining residential Development Rights will be for homes greater
than 1,800 square feet and Ten Percent (10%) of the remaining residential
Development Rights will be for homes 1,800 square feet or smaller.

2. For non-residential land uses, Purchaser shall purchase from Seller Impact
Fee Credits for non-residential Structures in an amount equal to the dollar
value of impact fees for such non-residential use(s) set forth in the
then-required St. Johns County impact fee schedule prior to Purchaser obtaining
a building permit(s) from St. Johns County for such non-residential Structure.

3. Prior to Purchaser conveying a portion of the Real Property for
non-residential use to a Successor, Purchaser, or its Successors, shall purchase
from Seller Impact Fee Credits equal to the dollar value of impact fees for such
non-residential use(s) set forth in the then-required St. Johns County impact
fee schedule for the applicable use, if such use is known at the time of the
conveyance to such Successor. If the Successor is purchasing a portion of the
Real Property for non-residential use and the Successor does not know the actual
use of such land and associated square feet, as categorized in the St. Johns
County Impact Fee Schedule in effect at the time of the conveyance, then such
Impact Fee Credit purchase price due from Purchaser to Seller hereunder shall
equal the General Commercial impact fee in effect at the time of the conveyance,
assuming a development density of 10,000 square feet per acre. For example, at
the current St. Johns County impact fee rate for General Commercial uses, the
Impact Fee Credit purchase price would be Twenty-Eight Thousand One Hundred
Fifty and No/100 ($28,150.00) per acre contained within such land (based on the
General Commercial impact fee of $2,815 per 1,000 square feet, assuming
development of 10,000 square feet per acre). If the Successor ultimately
requires more Impact Fee Credits than are purchased from Seller hereunder for
the non-residential use(s) to be constructed on the portion of the Real Property
acquired from Purchaser, the Successor shall be required to purchase such
additional Impact Fee Credits from Seller.

4. Following Purchaser’s conversion of non-residential land uses to residential
units pursuant to the Development Order, as may be amended from time to time,
Purchaser shall purchase from Seller Impact Fee Credits for each additional
residential unit resulting from such conversion based on the following timeline:
(a) immediately upon Purchaser’s use of the applicable residential Development
Rights from the Development Order; (b) immediately upon Purchaser’s sale of any
portion of the Real Property and related residential Development Rights to a
Successor; or (c) in no event later than twelve (12) months following
Purchaser’s conversion of non-residential land uses to residential units
pursuant to the Development Order. The Impact Fee Credit purchase price shall be
based on the ratio of the (i) number of residential units greater than 1,800
square feet versus (ii) number of residential units 1,800 square feet or smaller
constructed by Purchaser, or its Successors, during the five-year period
following the Closing Date. For example, if Ninety Percent (90%) of the homes
constructed by Purchaser, or its Successors, during the five-year period are
greater than 1,800 square feet and Ten Percent (10%) are 1,800 square feet or
smaller, then Purchaser shall purchase from Seller Impact Fee Credits, based on
the then-required St. Johns County impact fee schedule, assuming that Ninety
Percent (90%) of the remaining residential Development Rights will be for homes
greater than 1,800 square feet and

 

25



--------------------------------------------------------------------------------

Ten Percent (10%) of the remaining residential Development Rights will be for
homes 1,800 square feet or smaller. If the Successor ultimately requires more
Impact Fee Credits than are purchased from Seller hereunder for the residential
units to be constructed on the portion of the Real Property acquired from
Purchaser, the Successor shall be required to purchase such additional Impact
Fee Credits from Seller.

5. Continue in place in the public records of St. Johns County the Impact Fee
Memorandum against title to all then-undeveloped parcels within the Property to
ensure that Purchaser and its Successors purchase from Seller Impact Fee Credits
for all remaining non-residential Development Rights (equal to the dollar value
of the then-required St. Johns County impact fee for such land uses), as the
same may be converted pursuant to the Development Order and state law from time
to time, prior to the issuance by the County of a building permit for each
Structure. The provisions of this Subparagraph XVI(D)(5) shall remain in effect
until Purchaser and its Successors have exhausted all potential development
rights for the Real Property according to the Development Order, as may be
amended from time to time. Upon Purchaser and/or its Successors purchasing from
Seller Impact Fee Credits for the Real Property in an amount necessary to
exhaust the development rights for the Real Property according to the
Development Order, as may be amended from time to time, Seller shall terminate
the Impact Fee Memorandum and release the Real Property from the Impact Fee
Memorandum by recorded document within ten (10) business days.

If Purchaser fails to purchase the outstanding balance of the Impact Fee Credits
as set forth herein, Seller shall be entitled to refuse to partially transfer
additional Impact Fee Credits for the benefit of any portion of the Real
Property until Purchaser or its Successors acquires the then-outstanding balance
of Impact Fee Credits from Seller based on the Development Rights set forth in
the Development Order in effect at the time. Seller shall also have the remedies
set forth in Paragraph XIX(C) hereof for any breach of the terms and conditions
of this Paragraph XVI. The obligations set forth in this Paragraph XVI shall
survive the Closing.

E. The provisions of this Paragraph XVI shall survive the Closing pursuant to
this Agreement.

XVII. PROHIBITION REGARDING LOGO/NAME - NO PARTNERSHIP OR JOINT VENTURE

A. Seller agrees to assign and transfer all of its right, title and interest in
and to the name “RiverTown”, together with all trademarks, licenses, rights to
use, electronic media, web-sites, URL’s and related rights and interests, and
related designs and logos, to the Purchaser for use in marketing the Property.
From and after the Closing, the Seller shall also have a license and right to
use the name “RiverTown” in connection with the development, sale, marketing of
any land retained by Seller in connection with the Commercial Development
Rights. The Seller shall also transfer and assign to Purchaser the rights to use
all logos, trademarks, service marks (including the associated goodwill, the
right to sue for and recover such damages and such other relief as might be
granted by a court of competent jurisdiction for future infringement thereof),
if any, and other rights in connection with the name “RiverTown”. Seller
acknowledges that any use by Seller after the Closing of the name “RiverTown”
(except used in connection with the land and Commercial Development Rights) or
unpermitted variations thereof or its associated distinctive logos may cause
great and irreparable harm to Purchaser. Therefore, Seller shall not engage in
any capacity in any business or activity, which utilizes the words “RiverTown”
or variations thereof or a logo or symbol identical or similar to the logos or
symbols associated with such name, except in connection with the development,
sale or marketing of land in connection with the use of the Commercial
Development Rights pursuant to its license to use the name. In the event of a
breach of this Paragraph by Seller, Purchaser may apply to any court of
competent jurisdiction for an injunction.

 

26



--------------------------------------------------------------------------------

B. Nothing contained in this Agreement or the activities contemplated hereby
shall be construed to create the relationship of principal and agent,
partnership, joint venture, trust, tenants in common or any other relationship
between the parties hereto other than separate and distinct entities dealing at
arm’s length as Seller and Purchaser respectively for their own separate
interests and benefits. Without limiting the foregoing, but in supplementation
thereof, Purchaser and Seller each acknowledge and agree that the other is not a
co-venturer or partner of such party in connection with such party’s business or
affairs, and that such party bears and shall bear no liability whatsoever
resulting from or arising out of the other’s ownership and development of,
construction upon, sales or leasing activity related to, or resale of the
Property or Retained Property.

C. The provisions of this Paragraph XVII shall survive the Closing and any
earlier termination of this Agreement.

XVIII. COMMISSION TO BROKERS

A. Seller and Purchaser each agree, and represent to the other, that no third
party real estate brokers have been engaged by either of them and no third party
brokers, salesman or any other person are entitled to assert or receive any
commission or fee for real estate or business brokerage services in connection
with the transactions contemplated by this Agreement. Seller and Purchaser each
shall indemnify, defend (with counsel approved by the indemnified party which
approval shall not be unreasonably withheld) and hold the other, and each of
their partners, shareholders, directors, officers, employees, agents,
independent contractors, successors and assigns, and each of them, harmless from
the claims of any broker or finder (including anyone claiming to be a broker or
finder) on account of any services claimed to have been rendered at the request
of the indemnifying party in connection with the transactions contemplated by
this Agreement.

B. The provisions of this Paragraph XVIII shall survive the Closing and any
earlier termination of this Agreement.

XIX. DEFAULT PROVISIONS

A. In the event of a default by Purchaser of any matter to be performed by
Purchaser prior to or at the Closing pursuant to this Agreement, including
without limitation, the failure of Purchaser to timely make any Deposit required
by Paragraph IV, Seller shall receive all of the Deposit then required to be
paid by the Purchaser to the Escrow Agent, provided, however, the parties
acknowledge that any default occurring prior to the Deposit by Purchaser of the
Additional Deposit shall not entitle Seller to recover the Additional Deposit
from Purchaser and Purchaser shall not be obligated to make the Additional
Deposit, in such event, as agreed and liquidated damages for said breach the
amount thereof being fixed and liquidated damages, it being understood that
Seller’s actual damages in the event of such default are difficult to ascertain
and that such proceeds represent the parties’ best current estimate of such
damages, and as Seller’s sole and exclusive remedy for the default of Purchaser,
whereupon the parties shall be relieved of all further obligations hereunder,
except for such obligations which expressly survive the termination of this
Agreement. In no event shall Seller be permitted to seek or recover
consequential, punitive or other similar damages from Purchaser.

 

27



--------------------------------------------------------------------------------

B. In the event of a default by Seller of any matter to be performed by Seller
prior to or at the Closing pursuant to this Agreement, Purchaser may do and seek
all of the following as its sole and exclusive remedy, (i) obtain a return of
the Deposit, and (ii) seek the remedy of specific performance. In the event that
the remedy of specific performance is not available to Purchaser because of
Seller’s action, then Purchaser shall have returned to it the Deposit it paid to
the Escrow Agent and may also seek to recover from Seller actual damages, costs
and expenses incurred by the Purchaser in connection with or related to this
Agreement. In no event shall Purchaser be permitted to seek or recover
consequential, punitive or other similar damages from Seller.

C. Notwithstanding any other provision hereof, in the event of any default by
either party hereto as to any agreement or matter that is to be performed
hereunder (“Default”), other than Purchaser’s obligation to complete the Closing
and purchase the Property on the Closing Date, the party not in default (the
“Non-Defaulting Party”) shall be entitled to any remedies available at law or in
equity after providing the written notice described in the following sentence.
The Non-Defaulting Party shall provide written notice to the other party (the
“Defaulting Party”) of any such Default, whereupon the Defaulting Party shall
either cure, or diligently commence pursuit of such cure, within ten (10) days
from receipt of such notice; the Non-Defaulting Party’s right to seek any remedy
shall be suspended for a period of thirty (30) days after the receipt of the
notice from Non-Defaulting Party, provided that Defaulting Party is using its
best efforts to cure or remedy the Default. The prevailing party in any action
contemplated by this Paragraph XIX shall be entitled to be awarded its
attorney’s fees, and all other costs and expenses incurred in enforcing this
Agreement, whether such costs and expenses are incurred prior to or during the
pendency of any lawsuit or other enforcement action.

D. The provisions of this Paragraph XIX shall survive the Closing or any earlier
termination of this Agreement.

XX. CONFIDENTIALITY

Purchaser shall keep in strict confidence all information obtained with respect
to the Property pursuant to or in connection with this Agreement. Seller and
Purchaser shall keep in strict confidence the fact of this Agreement, and all of
the terms and conditions hereof, until such time as both Seller and Purchaser
agree that it is appropriate to make disclosure of the provisions hereof, or
unless either party is legally required to make disclosure hereof. Purchaser
understands and acknowledges that Seller will be required to file Form 8-K with
the Securities and Exchange Commission announcing Seller’s entry into this
Agreement and attaching a copy of the Agreement. Purchaser and Seller each agree
to instruct their agents, employees, advisers and consultants to comply with the
provisions of this Section and any confidentiality agreement executed in
connection with the Property. If required to obtain their consent to assignments
of Contracts or Sale Contracts required hereunder, Seller may discuss the
pending transaction with its customers. Notwithstanding the foregoing, Purchaser
may disclose all information obtained with respect to the Property to: (a) its
directors, bankers and advisors, as well as service providers such as insurance
agents, attorneys, environmental consultants, surveyors, engineers, appraisers
and others whose assistance is required in connection with the performance of
the parties’ obligations hereunder, and (b) governmental authorities as may be
required by any law, rule or regulation promulgated thereby, including any
disclosures required to comply with securities laws. If the purchase and sale of
the Property contemplated hereby is not completed for any reason, Purchaser
shall, upon request, promptly return to Seller all instruments and materials or
copies of instruments and materials delivered by Seller to Purchaser pursuant
hereto and shall maintain confidentiality with respect to all information
delivered to Purchaser or obtained by Purchaser prior to the termination. The
provisions of this Paragraph XX shall survive any termination of this Agreement.

 

28



--------------------------------------------------------------------------------

XXI. ASSIGNABILITY

Purchaser may assign its rights hereunder without the approval of Seller to an
affiliate entity of Purchaser or a wholly owned subsidiary of Purchaser. Upon
such assignment, Purchaser shall be released from all of its obligations under
and pursuant to this Agreement.

XXII. NOTICES

Any notices required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been given if delivered by hand delivery, by
e-mail with a copy by Federal Express delivered the next business day, sent by
recognized overnight courier (such as Federal Express), or mailed by certified
or registered mail, return receipt requested, in a postage prepaid envelope, and
addressed as follows:

 

If to Purchaser at:        

   Mattamy Homes    400 Park Avenue    Winter Park, Florida 32789    Attn: Rick
Stevens    Phone: (407) 599-9994    E-mail: Rick.Stevens@mattamyhomes.com   
Cliff Nelson, President    Jacksonville Division    7800 Belfort Parkway, Suite
195    Jacksonville, FL 32256    Phone: (952) 292-3807    E-mail:
cliff.nelson@mattamyhomes.com

With a copy to:

   Brian M. Jones, Esquire    Shutts & Bowen, LLP    300 S. Orange Ave., Suite
1000    Orlando, Florida 32801    Phone (407) 423-3200    E-mail:
Bjones@shutts.com

If to Seller at:

   The St. Joe Company    133 S. WaterSound Parkway    WaterSound, Florida 32413
   Attn: Robert McFarlane    Phone: (850) 231-6545    E-mail:
Robert.McFarlane@joe.com

With a copy to:

   Laurie Gildan, Esq.    Greenberg Traurig, LLP    777 South Flagler Drive,
Suite 300 East    West Palm Beach, Florida 33401    (Phone): (561) 650-7900   
E-mail: GildanL@gtlaw.com

 

29



--------------------------------------------------------------------------------

With a copy to:

  

Ellen Avery-Smith, Esquire

Rogers Towers, P.A.

100 Whetstone Place, Suite 100

St. Augustine, Florida 32086

Phone: (904) 825-1615

E-mail: eaverysmith@rtlaw.com

Notices personally delivered or sent by overnight courier shall be deemed given
on the date of delivery; and notices mailed in accordance with the foregoing
shall be deemed given upon the date of delivery, or the date delivery is refused
or the notice is deemed undeliverable by the postal authorities.

XXIII. RISK OF LOSS

The Property shall be conveyed to Purchaser in the same condition as on the date
of this Agreement, ordinary wear and tear excepted, free of all tenancies or
occupancies except the Permitted Exceptions. In the event that (a) all of the
Property or any material portion thereof is taken by eminent domain prior to
Closing, or (b) all of the Property or any material part thereof is damaged by
fire or other casualty, then in either such event, Purchaser shall have the
option of either: (i) canceling this Agreement and receiving a refund of the
Deposit and all interest earned thereon, whereupon both parties shall be
relieved of all other obligations under this Agreement, except for such
obligations which specifically survive termination of this Agreement, or
(ii) Purchaser may proceed with the Closing, in which case Purchaser shall be
entitled to all condemnation awards and settlements to be received by Seller
with respect to such condemnation, and at the Closing Seller shall specifically
assign to Purchaser all such condemnation awards, and Seller’s right to receive
same, and Purchaser shall receive a credit against the Purchaser Price for any
deductible which it will be required to pay on account of any such award or
proceeds.

XXIV. AS-IS SALE

PURCHASER ACKNOWLEDGES THAT, EXCEPT FOR SELLER’S EXPRESS COVENANTS,
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT AND/OR IN THE
DOCUMENTS TO BE EXECUTED AND DELIVERED BY SELLER AT CLOSING, PURCHASER IS FULLY
RELYING ON PURCHASER’S (OR PURCHASER’S REPRESENTATIVES’) INSPECTIONS,
EXAMINATIONS AND EVALUATIONS OF THE PROPERTY AND NOT UPON ANY STATEMENTS (ORAL
OR WRITTEN) WHICH MAY HAVE BEEN MADE OR MAY BE MADE (OR PURPORTEDLY MADE) BY
SELLER OR ANY OF ITS REPRESENTATIVES, AGENTS OR ATTORNEYS. WITHOUT LIMITING THE
EFFECTIVENESS OF SELLER’S EXPRESS COVENANTS, REPRESENTATIONS AND WARRANTIES SET
FORTH IN THIS AGREEMENT AND/OR IN THE DOCUMENTS TO BE EXECUTED AND DELIVERED BY
SELLER AT CLOSING, PURCHASER ACKNOWLEDGES THAT PURCHASER HAS (OR PURCHASER’S
REPRESENTATIVES HAVE), OR PRIOR TO THE CLOSING DATE WILL HAVE, THOROUGHLY
INSPECTED AND EXAMINED THE PROPERTY TO THE EXTENT DEEMED NECESSARY BY PURCHASER
IN ORDER TO ENABLE PURCHASER TO EVALUATE THE CONDITION OF THE PROPERTY AND ALL
OTHER ASPECTS OF THE PROPERTY (INCLUDING, BUT NOT LIMITED TO, THE ENVIRONMENTAL
CONDITION OF THE PROPERTY), AND PURCHASER ACKNOWLEDGES THAT, EXCEPT FOR SELLER’S
EXPRESS COVENANTS, REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT
AND/OR IN THE DOCUMENTS TO BE EXECUTED AND DELIVERED BY SELLER AT CLOSING,
PURCHASER IS RELYING SOLELY UPON ITS

 

30



--------------------------------------------------------------------------------

OWN (OR ITS REPRESENTATIVES’) INSPECTION, EXAMINATION AND EVALUATION OF THE
PROPERTY AND IS QUALIFIED TO MAKE SUCH INSPECTION, EXAMINATION AND EVALUATION.
AS A MATERIAL PART OF THE CONSIDERATION OF THIS AGREEMENT AND THE PURCHASE OF
THE PROPERTY, PURCHASER HEREBY AGREES TO ACCEPT THE PROPERTY ON THE CLOSING DATE
IN ITS “AS IS, WHERE IS” CONDITION, WITH ALL FAULTS AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT AND/OR IN THE DOCUMENTS TO BE EXECUTED AND
DELIVERED BY SELLER AT CLOSING, WITHOUT REPRESENTATIONS AND WARRANTIES OF ANY
KIND, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW. WITHOUT IN ANY WAY
LIMITING THE GENERALITY OF THE FOREGOING, THE PARTIES AGREE THAT, EXCEPT FOR
SELLER’S EXPRESS COVENANTS, REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
AGREEMENT AND/OR IN THE DOCUMENTS TO BE EXECUTED AND DELIVERED BY SELLER AT
CLOSING, THE SALE OF THE PROPERTY IS WITHOUT ANY WARRANTY, AND THAT SELLER HAS
MADE NO, AND EXPRESSLY AND SPECIFICALLY DISCLAIMS ANY AND ALL, REPRESENTATIONS,
GUARANTIES OR WARRANTIES, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW OR
RELATING TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION, OF OR RELATING TO:
(A) THE OWNERSHIP, USE, INCOME, POTENTIAL, EXPENSES, OPERATION, CHARACTERISTICS
OR CONDITION OF THE PROPERTY OR ANY PORTION THEREOF, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF SUITABILITY, HABITABILITY, MERCHANTABILITY, DESIGN OR
FITNESS FOR ANY SPECIFIC PURPOSE OR A PARTICULAR PURPOSE; (B) THE NATURE,
MANNER, OR CONDITION (PHYSICAL, STRUCTURAL OR OTHERWISE) OF THE PROPERTY, OR THE
SURFACE OR SUBSURFACE THEREOF, WHETHER OR NOT OBVIOUS, VISIBLE OR APPARENT;
(C) THE ENVIRONMENTAL CONDITION OF THE PROPERTY AND THE PRESENCE OR ABSENCE OF
OR CONTAMINATION BY HAZARDOUS MATERIALS, OR THE COMPLIANCE OF THE PROPERTY WITH
ALL REGULATIONS OR LAWS PERTAINING TO HEALTH OR THE ENVIRONMENT, INCLUDING, BUT
NOT LIMITED TO, ENVIRONMENTAL LAWS; AND (D) THE SOIL CONDITIONS, DRAINAGE,
FLOODING CHARACTERISTICS, UTILITIES OR OTHER CONDITIONS EXISTING IN, ON OR UNDER
THE PROPERTY. THE PROVISIONS OF THIS PARAGRAPH SHALL SURVIVE THE CLOSING OR
EARLIER TERMINATION OF THIS AGREEMENT.

FURTHERMORE, EXCEPT FOR ANY CLAIM THE PURCHASER MAY HAVE AS A RESULT OF THE
BREACH BY THE SELLER OF ANY EXPRESS REPRESENTATION OR WARRANTY OF SELLER SET
FORTH HEREIN, PURCHASER DOES HEREBY RELEASE AND FOREVER DISCHARGE SELLER, ITS
DIRECTORS, SHAREHOLDERS, OFFICERS, EMPLOYEES, LEGAL REPRESENTATIVES, AGENTS AND
ASSIGNS, FROM ANY AND ALL ACTIONS, CAUSES OF ACTION, CLAIMS AND DEMANDS FOR,
UPON OR BY REASON OF ANY DAMAGE, LOSS OR INJURY WHICH HERETOFORE HAVE BEEN OR
WHICH HEREAFTER MAY BE SUSTAINED BY PURCHASER RESULTING FROM OR ARISING OUT OF
THE PRESENCE OF ANY HAZARDOUS MATERIALS OR OTHER ENVIRONMENTAL CONTAMINATION ON
OR IN THE VICINITY OF THE PROPERTY, INCLUDING THE SOIL AND/OR GROUNDWATER
(HEREINAFTER REFERRED TO AS THE “CLAIMS”). PURCHASER EXPRESSLY WAIVES, WITHOUT
LIMITATION, ANY CLAIMS FOR CONTRIBUTION UNDER THE FEDERAL COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY

 

31



--------------------------------------------------------------------------------

ACT OF 1980, AS AMENDED, UNLESS RESULTING FROM THE ACTS OR OMISSIONS OF SELLER,
DURING ITS PERIOD OF OWNERSHIP OF THE PROPERTY (AND NOT CAUSED BY THE PURCHASER
FOLLOWING THE CLOSING). THIS RELEASE APPLIES TO ALL SUCH CLAIMS WHETHER THE
ACTIONS CAUSING THE PRESENCE OF HAZARDOUS MATERIALS ON OR IN THE VICINITY OF THE
PROPERTY OCCURRED BEFORE OR AFTER THE CLOSING. THIS RELEASE EXTENDS AND APPLIES
TO, AND ALSO COVERS AND INCLUDES, ALL STATUTORY OR COMMON LAW CLAIMS THE
PURCHASER MAY HAVE AGAINST THE SELLER. THE PROVISIONS OF ANY STATE, FEDERAL, OR
LOCAL LAW OR STATUTE PROVIDING IN SUBSTANCE THAT RELEASES SHALL NOT EXTEND TO
CLAIMS, DEMANDS, INJURIES OR DAMAGES WHICH ARE UNKNOWN OR UNSUSPECTED TO EXIST
AT THE TIME, TO THE PERSON EXECUTING SUCH RELEASE, ARE HEREBY EXPRESSLY WAIVED.

XXV. DISCLOSURE SUMMARY FOR RIVERTOWN:

A. AS A PURCHASER OF PROPERTY IN THIS COMMUNITY, YOU WILL BE OBLIGATED TO BE A
MEMBER OF A HOMEOWNERS’ ASSOCIATION.

B. THERE HAVE BEEN OR WILL BE RECORDED RESTRICTIVE COVENANTS GOVERNING THE USE
AND OCCUPANCY OF PROPERTIES IN THIS COMMUNITY.

C. YOU WILL BE OBLIGATED TO PAY ASSESSMENTS TO THE ASSOCIATION, WHICH
ASSESSMENTS ARE SUBJECT TO PERIODIC CHANGE. YOU WILL BE OBLIGATED TO PAY ANY
SPECIAL ASSESSMENTS IMPOSED BY THE ASSOCIATION. SUCH SPECIAL ASSESSMENTS MAY BE
SUBJECT TO CHANGE.

D. YOU MAY BE OBLIGATED TO PAY SPECIAL ASSESSMENTS TO THE RESPECTIVE
MUNICIPALITY, COUNTY, OR SPECIAL DISTRICT. ALL ASSESSMENTS ARE SUBJECT TO
PERIODIC CHANGE.

E. YOUR FAILURE TO PAY SPECIAL ASSESSMENTS OR ASSESSMENTS LEVIED BY A MANDATORY
HOMEOWNERS’ ASSOCIATION COULD RESULT IN A LIEN ON YOUR PROPERTY.

F. THERE IS NO OBLIGATION TO PAY RENT OR LAND USE FEES FOR RECREATIONAL OR OTHER
COMMONLY USED FACILITIES.

G. THE DEVELOPER MAY HAVE THE RIGHT TO AMEND THE RESTRICTIVE COVENANTS WITHOUT
THE APPROVAL OF THE ASSOCIATION MEMBERSHIP OR THE APPROVAL OF THE PARCEL OWNERS.

H. THE STATEMENTS CONTAINED IN THIS DISCLOSURE FORM ARE ONLY SUMMARY IN NATURE,
AND, AS A PROSPECTIVE PURCHASER, YOU SHOULD REFER TO THE COVENANTS AND THE
ASSOCIATION GOVERNING DOCUMENTS BEFORE PURCHASING PROPERTY.

 

32



--------------------------------------------------------------------------------

I. THESE DOCUMENTS ARE MATTERS OF PUBLIC RECORD AND CAN BE OBTAINED FROM THE
RECORD OFFICE IN THE COUNTY WHERE THE PROPERTY IS LOCATED.

XXVI. MISCELLANEOUS

A. This Agreement shall be construed and governed in accordance with the laws of
the State of Florida. All of the parties to this Agreement have participated
fully in the negotiation and preparation hereof, and, accordingly, this
Agreement shall not be more strictly construed against any one of the parties
hereto. Venue for any litigation shall be St. Johns County, Florida.

B. In the event any term or provision of this Agreement be determined by
appropriate judicial authority to be illegal or otherwise invalid, such
provision shall be given its nearest legal meaning or be construed as deleted as
such authority determines, and the remainder of this Agreement shall be
construed to be in full force and effect.

C. In the event of any litigation between the parties under this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees and court costs
before and at trial, on appeal, in bankruptcy and in post judgment collection.

D. In construing this Agreement, the singular shall be held to include the
plural, the plural shall include the singular, the use of any gender shall
include every other and all genders, and captions and paragraph headings shall
be disregarded.

E. All of the exhibits attached to this Agreement are incorporated in, and made
a part of, this Agreement.

F. Time shall be of the essence for each and every provision hereof.

G. Seller and Purchaser mutually agree that they waive all rights to a trial by
jury in the event of any dispute or court action arising from, growing out of,
or related to, this Agreement. The parties acknowledge that this waiver is a
significant consideration to and a material inducement for Seller and Purchaser
to enter into this Agreement.

H. If the final day of any period of time set out in any provision of this
Agreement, including, without limitation, the Closing Date and the Inspection
Period, falls on a Saturday, Sunday or date recognized as a holiday by banks in
the State of Florida, then in such case, such period shall be deemed extended to
the next day which is not a Saturday, Sunday or holiday.

I. No presumption shall be created in favor of or against Seller or Purchaser
with respect to the interpretation of any term or provision of this Agreement
due to the fact that this Agreement or any portion thereof was prepared by or on
behalf of one of said parties.

J. The captions used in connection with the paragraphs of this Agreement are for
reference and convenience only and shall not be deemed to construe or limit the
meaning of the language contained in this Agreement or be used in interpreting
the terms and provisions of this Agreement.

K. This Agreement may be executed in two or more counterparts and shall be
deemed to have become effective when and only when one or more of such
counterparts shall have been signed by or on behalf of each of the parties
hereto (although it shall not be necessary that any single counterpart be signed
by or on behalf of each of the parties hereto, and all such counterparts shall
be deemed to constitute but one and the same instrument), and shall have been
delivered by each of the parties to the other.

 

33



--------------------------------------------------------------------------------

L. There shall be no third party beneficiaries to this Agreement.

XXVII. ENTIRE AGREEMENT

This Agreement constitutes the entire agreement between the parties and
supersedes all other negotiations and understandings between the parties. There
are no other agreements, representations or warranties other than as set forth
herein. This Agreement may not be changed, altered or modified except by an
instrument in writing signed by the party against whom enforcement of such
change would be sought. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns.

IF THE DISCLOSURE SUMMARY REQUIRED BY SECTION 720.401, FLORIDA STATUTES, HAS NOT
BEEN PROVIDED TO THE PROSPECTIVE PURCHASER BEFORE EXECUTING THIS CONTRACT FOR
SALE, THIS CONTRACT IS VOIDABLE BY PURCHASER BY DELIVERING TO SELLER OR SELLER’S
AGENT OR REPRESENTATIVE WRITTEN NOTICE OF THE PURCHASER’S INTENTION TO CANCEL
WITHIN 3 DAYS AFTER RECEIPT OF THE DISCLOSURE SUMMARY OR PRIOR TO CLOSING,
WHICHEVER OCCURS FIRST. ANY PURPORTED WAIVER OF THIS VOIDABILITY RIGHT HAS NO
EFFECT. PURCHASER’S RIGHT TO VOID THIS CONTRACT SHALL TERMINATE AT CLOSING.

RIVERS EDGE COMMUNITY DEVELOPMENT DISTRICT IMPOSES TAXES OR ASSESSMENTS, OR BOTH
TAXES AND ASSESSMENTS, ON THIS PROPERTY. THESE TAXES AND ASSESSMENTS PAY THE
CONSTRUCTION, OPERATION, AND MAINTENANCE COSTS OF CERTAIN PUBLIC FACILITIES AND
SERVICES OF THE DISTRICT AND ARE SET ANNUALLY BY THE GOVERNING BOARD OF THE
DISTRICT. THESE TAXES AND ASSESSMENTS ARE IN ADDITION TO COUNTY AND OTHER LOCAL
GOVERNMENTAL TAXES AND ASSESSMENTS PROVIDED FOR BY LAW.

 

34



--------------------------------------------------------------------------------

EXECUTED as of the date first above written in several counterparts, each of
which shall be deemed an original, but all constituting only one agreement.

 

SELLER:

THE ST. JOE COMPANY, a Florida corporation

By:   /s/ P. Bienvenue Name:   P. Bienvenue Title:   EVP

Date of execution:         12/31/2013

PURCHASER:

MATTAMY (JACKSONVILLE) PARTNERSHIP,

d/b/a MATTAMY HOMES

By:   /s/ Richard Stevens Name:   Richard Stevens Its:   V. P.

Date of execution:         12/30/2013

The undersigned Escrow Agent hereby acknowledges the receipt of the Initial
Deposit in the amount of One Hundred Thousand and No/100 Dollars ($100,000.00)
to be held in accordance with the Agreement.

 

ESCROW AGENT

SHUTTS & BOWEN, LLP

By:   /s/ Brian M. Jones Name:  

Brian M. Jones

Its:  

Partner

Date of execution:         1/6/ 2014

 

35